Execution Version

 

Exhibit 10.1










LIMITED LIABILITY COMPANY AGREEMENT OF


OCI WYOMING LLC,


A DELAWARE LIMITED LIABILITY COMPANY
Dated as of June 30, 2014
By and between
OCI RESOURCES LP
AND
NRP TRONA LLC








 







--------------------------------------------------------------------------------

Table of Contents





 
 
 
 
Page


SECTION 1
 
THE COMPANY
 
2
1.1
 
Formation
 
2
1.2
 
Name
 
2
1.3
 
Purpose
 
2
1.4
 
Principal Place of Business, Assets and Operations; Registered Office
 
3
1.5
 
Term
 
4
1.6
 
Filings; Agent for Service of Process
 
4
1.7
 
Definitions
 
4
1.8
 
Title to Property
 
12
1.9
 
Payments of Individual Obligations
 
12
 
 
 
 
 
SECTION 2
 
MEMBER’S CAPITAL CONTRIBUTIONS
 
12
2.1
 
Members
 
12
2.2
 
Additional Capital Contributions
 
12
2.3
 
Member's Liability
 
13
 
 
 
 
 
SECTION 3
 
ALLOCATIONS
 
13
3.1
 
Profits and Losses
 
13
3.2
 
Special Allocations
 
13
3.3
 
Curative Allocations
 
15
3.4
 
Other Allocation Rules
 
15
3.5
 
Tax Allocations: Code Section 704(c)
 
16
 
 
 
 
 
SECTION 4
 
DISTRIBUTIONS
 
17
4.1
 
Quarterly Distributions


 
17
4.2
 
Amounts Withheld
 
17
 
 
 
 
 
SECTION 5
 
MANAGEMENT
 
17
5.1
 
General Authority of the Board of Managers
 
17
5.2
 
Board of Managers
 
19
5.3
 
Officers
 
21
5.4
 
Right to Rely on Books of Account
 
23
5.5
 
Indemnification of Members, Managers and Officers
 
23
5.6
 
Day-to-Day Management: Staffing
 
25
5.7
 
Loans
 
27
5.8
 
Operating Restrictions
 
27
5.9
 
Vote of Members
 
29
5.10
 
Duties of Members and Their Affiliates
 
29
5.11
 
Reliance on Agreement
 
30


-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
Page

SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
30
6.1
 
In General
 
30
6.2
 
Representations and Warranties
 
30
 
 
 
 
 
SECTION 7
 
ACCOUNTING, BOOKS AND RECORDS
 
32
7.1
 
Books
 
32
7.2
 
Fiscal Year
 
33
7.3
 
Checks
 
33
7.4
 
Periodic Reports to Members
 
33
7.5
 
Tax Matters Members/Meetings Regarding Tax Matters
 
33
7.6
 
Tax Partnership
 
34
 
 
 
 
 
SECTION 8
 
AMENDMENTS; MEETINGS
 
34
8.1
 
Amendments
 
34
8.2
 
Meetings of the Members
 
34
 
 
 
 
 
SECTION 9
 
TRANSFERS OF INTERESTS
 
35
9.1
 
Restriction on Transfers
 
35
9.2
 
Permitted Transfers
 
35
9.3
 
Conditions to Permitted Transfers
 
35
9.4
 
Right of First Refusal
 
36
9.5
 
Involuntary Transfers
 
37
9.6
 
Admission of Transferees as Members
 
37
9.7
 
Rights of Unadmitted Assignees
 
38
9.8
 
Transfer Procedures
 
38
 
 
 
 
 
SECTION 10
 
DISSOLUTION AND WINDING UP
 
39
10.1
 
Liquidating Events
 
39
10.2
 
Winding Up
 
39
10.3
 
Notice of Dissolution
 
40
 
 
 
 
 
SECTION 11
 
MISCELLANEOUS
 
40
11.1
 
Notices
 
40
11.2
 
Headings
 
41
11.3
 
Variation of Pronouns
 
41
11.4
 
Governing Law
 
41
11.5
 
Waiver of Action for Partition; No Bill For Company Accounting
 
41
11.6
 
Implementation
 
41
11.7
 
Counterparts
 
41
11.8
 
Execution; Effective Date
 
41
11.9
 
Exchange Act Reporting
 
42
11.10
 
No Commingling of Funds or Accounts
 
42
11.11
 
Incurrence of Debt
 
42
 
 
 
 
 
EXHIBIT A:  
 
Periodic Reports to Members
 
 




-ii-



--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT
OF
OCI WYOMING LLC
A DELAWARE LIMITED LIABILITY COMPANY
This LIMITED LIABILITY COMPANY AGREEMENT is entered into by and between OCI
RESOURCES LP (“OCI”), a Delaware limited partnership, and NRP TRONA LLC (“NRP
TRONA”), a Delaware limited liability company, together with any other Persons
who become Members of the Company as provided herein.
WHEREAS, the Company was formed on December 5, 1991 as a limited partnership
organized and existing under the laws of Delaware (the “Partnership”) and the
then partners of the Partnership entered into that certain Amended and Restated
Agreement of Limited Partnership of Rhone-Poulenc of Wyoming, L.P. dated as of
December 5, 1991 (as amended from time to time after the date thereof, the
“First Amended and Restated Limited Partnership Agreement”);
WHEREAS, on January 23, 2013, NRP TRONA acquired a general partner interest in
the Partnership and an indirect interest in the Partnership by acquiring an
interest in OCI WYOMING CO., a Delaware corporation and the then sole limited
partner of the Partnership (“OCI Co.”);
WHEREAS, on July 18, 2013, (i) OCI acquired the general partner interest in the
Partnership then held by OCI Wyoming Holding Co., (ii) the limited partner
interest in the Partnership held by OCI Co. was recapitalized to eliminate,
among other things, its priority return, (iii) NRP TRONA’s interest in OCI Co.
was redeemed in exchange for a limited partner interest in the Partnership and
(iv) OCI, OCI Co. and NRP TRONA amended and restated the First Amended and
Restated Limited Partnership Agreement into that certain Second Amended and
Restated Agreement of Limited Partnership of OCI Wyoming, L.P. dated as of July
18, 2013 (the “Second Amended and Restated Limited Partnership Agreement”);
WHEREAS, on September 18, 2013, (i) OCI acquired the limited partner interest in
the Partnership held by OCI Co. and (ii) OCI and NRP TRONA amended and restated
the Second Amended and Restated Limited Partnership Agreement into that certain
Third Amended and Restated Agreement of Limited Partnership of OCI Wyoming,
L.P., dated as of September 18, 2013 (the “Third Amended and Restated Limited
Partnership Agreement”);
WHEREAS, on or prior to the date hereof, NRP TRONA and OCI caused the
Partnership to convert into a limited liability company organized and existing
under the laws of the State of Delaware by filing with the Delaware Secretary of
State (i) a Certificate of Conversion (the “Conversion Certificate”) and (ii) a
Certificate of Formation (the “Certificate”) in accordance with the provisions
of the Act and the Delaware Revised Uniform Limited Partnership Act; and
WHEREAS, the Members desire to enter into this Agreement to reflect their
agreement as Members of the Company under the terms, provisions and conditions
set forth herein.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Members agree as follows:
SECTION 1
THE COMPANY
1.1    Formation. The Company was formed as a limited partnership on December 5,
1991. The Company was converted to a Delaware limited liability company by
execution and delivery of the Conversion Certificate to the Secretary of State
of Delaware and effective as of June 30, 2014. The Members hereby agree to
continue the Company as a limited liability company pursuant to the provisions
of the Act and upon the terms and conditions set forth in this Agreement. This
Agreement completely restates, amends and supersedes the Third Amended and
Restated Limited Partnership Agreement.
1.2    Name. The name of the Company is OCI Wyoming LLC, a Delaware limited
liability company.
1.3    Purpose. The object and purpose of the Company is to engage in the United
States in the business of mining sodium salts from natural resources and
particularly trona and processing the material mined to produce refined soda ash
and other refined or processed sodium products, and subject to Section 5.8(c)
hereof, producing other products of the material mined, including intermediate
products, co-products, and by-products. Solely toward the object and for the
purpose described in the preceding sentence, the nature of the Company’s
business and the objects and purposes to be transacted, promoted, or carried on
by it, may include the following:
(a)    To manufacture, produce, buy, sell and deal in chemicals of every kind,
organic and inorganic, natural or synthetic, in the form of raw materials,
intermediates or finished products or by-products derived from the manufacture
thereof, or products to be made therefrom;
(b)    To engage in research, exploration, laboratory and development work
relating to any substance, compound or mixture, now known or which may hereafter
be known, discovered or developed, and to perfect, develop, manufacture, use,
apply and generally deal in any such substance, compound or mixture;
(c)    To acquire real and personal property of all kinds and to lease, develop,
operate and deal in mines and mineral claims and mining properties of every
kind;
(d)    To conduct research work, refining, processing and manufacturing of all
kinds, and to purchase and sell real and personal property, goods, wares and
merchandise produced from or used for such activities;
(e)    To erect, purchase, own, sell, lease, manage, occupy and improve land and
buildings and to do and perform all things needful and lawful for the holding,
development and improvement of the same for research, manufacturing, mining,
trade and business purposes;

2

--------------------------------------------------------------------------------




(f)    To purchase or otherwise acquire, lease, assign, mortgage, pledge or
otherwise dispose of any trade names, trademarks, concessions, inventions,
formulas, improvements, processes of any nature whatsoever, copyrights, and
letters patent of the United States and of foreign countries, and to accept and
grant licenses thereunder;
(g)    To subscribe or cause to be subscribed for, and to purchase or otherwise
acquire, hold for investment, sell, assign, transfer, mortgage, pledge,
exchange, distribute or otherwise dispose of the whole or any part of the shares
of the capital stock, bonds, coupons, mortgages, deeds of trust, debentures,
securities, obligations, notes and other evidences of indebtedness or other
interest in or of any corporation, stock company, limited liability company,
partnership or association, now or hereafter existing, and whether created by or
under the laws of the State of Delaware, or otherwise; and while owner of any of
said shares of capital stock, units or equity interests or bonds or other
property to exercise all the rights, powers and privileges of ownership of every
kind and description, including the right to vote thereon, with power to
designate some person for that purpose from time to time to the same extent as
natural persons might or could do;
(h)    To endorse, guarantee and secure the payment and satisfaction of the
principal of and interest on or evidenced by bonds, coupons, mortgages, deeds of
trust, debentures, obligations or evidences of indebtedness of other
partnerships, limited liability companies or corporations; to guarantee and
secure the payment or satisfaction of the par or stated value of or dividends on
shares of the capital stock of corporations; to assume the whole or any part of
the liabilities, existing or prospective, of any person, corporation, firm,
limited liability company, partnership, or association; and to aid in any manner
any other person or corporation with which it has business dealings, or whose
stocks, bonds or other obligations are held or are in any manner guaranteed by
the Company, and to do any other acts and things for the preservation,
protection, improvement, or enhancement of the value of such stocks, bonds, or
other obligations;
(i)    Without in any way limiting any of the objects and powers of the Company,
it is hereby expressly declared and provided that the Company shall have power
to do all things hereinbefore enumerated, and also to issue or exchange
Interests in the Company, bonds, and other obligations in payment for property
purchased or acquired by it, or for any other object in or about its business;
to borrow money without limit; to mortgage or pledge its franchises, real or
personal property, income and profits accruing to it, any stocks, bonds or other
obligations, or any property which may be owned or acquired by it, and to secure
any bonds or other obligations by it issued or incurred; and
(j)    To carry on any business whatsoever which the Company may deem proper in
connection with any of the foregoing purposes or otherwise, or which may be
calculated, directly or indirectly, to promote the interests of the Company or
to enhance the value of its property; to conduct its business in the State of
Delaware, in other states, in the District of Columbia, and in the territories
of the United States; and to hold, purchase, mortgage and convey real and
personal property, either in or out of the State of Delaware, and to have and to
exercise all the powers conferred upon the Company by the Act.
1.4    Principal Place of Business, Assets and Operations; Registered Office.
The principal place of business of the Company is Five Concourse Parkway, Suite
2500, Atlanta, Georgia 30328, Attention: Chief Executive Officer, OCI Resource
Partners LLC. The Company’s principal assets are held, and its principal
operations are conducted, at LaBarge Road, P.O. Box 513, Green River, Wyoming
82935. The registered office of the Company in the state of Delaware is located
at Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808.

3

--------------------------------------------------------------------------------




1.5    Term. The term of the Company commenced on December 5, 1991 and shall
continue until the winding up and liquidation of the Company and its business is
completed following a Liquidating Event, as provided in Section 10 hereof.
1.6    Filings; Agent for Service of Process.
(a)    The Board shall take any and all actions reasonably necessary to perfect
and maintain the status of the Company as a limited liability company under the
laws of Delaware. The Board shall cause amendments to the Certificate to be
filed whenever required by the Act.
(b)    The Board shall cause the Company to comply with all requirements
necessary to qualify the Company as a foreign limited liability company in
foreign jurisdictions if such jurisdiction requires such qualification. At the
request of the Board, each Member shall execute, acknowledge, swear to and
deliver all certificates and other instruments and shall take any and all other
actions as may be reasonably necessary to perfect and maintain the status of the
Company as a limited liability company under the laws of any other states or
jurisdictions in which the Company engages in business.
(c)    The registered agent for service of process on the Company is Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808 or
any successor as appointed by the Board in accordance with the Act.
(d)    Upon the dissolution and completion of the winding up of the Company, the
Liquidator shall promptly execute and cause to be filed certificates of
cancellation in accordance with the Act and the laws of any other states or
jurisdictions in which the Liquidator deems such filing necessary or advisable.
1.7    Definitions. Capitalized words and phrases used in this Agreement have
the following meanings:
“Act” means the Delaware Limited Liability Company Act, as set forth in Del.
Code Ann. Tit. 6, §§ 18-101 et. seq., as amended from time to time (or any
corresponding provisions of succeeding law).
“Adjusted Capital Account Deficit” means, with respect to any Interest Holder,
the deficit balance, if any, in such Interest Holder’s Capital Account as of the
end of the relevant fiscal year, after giving effect to the following
adjustments:
(a)    Credit to such Capital Account any amounts which such Interest Holder is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(b)    Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

4

--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, (a) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
or (b) any Person owning or controlling 20% or more of the outstanding voting
interests of such Person. For purposes of this definition, the term “controls,”
“is controlled by” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.
“Agreement” or “Limited Liability Company Agreement” means this Limited
Liability Company Agreement, as amended from time to time. Words such as
“herein,” “hereinafter,” “hereof,” “hereto” and “hereunder,” refer to this
Agreement as a whole, unless the context otherwise requires.
“Approval Amount” shall have the meaning set forth in Section 5.8(a)(iii)
hereof.
“Available Cash” means with respect to any calendar quarter ending prior to the
date the Company is liquidated, the sum of all cash and cash equivalents of the
Company on hand at the end of such quarter and all or any portion of additional
cash and cash equivalents of the Company on hand on the date of determination of
Available Cash with respect to such quarter resulting from financing
arrangements entered into solely for working capital purposes or to pay
distributions to the Members made subsequent to the end of such quarter, less
the amount of any cash reserves established by the Board to (i) provide for the
proper conduct of the business of the Company (including reserves for future
capital expenditures and for anticipated future credit needs of the Company)
subsequent to such quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Company is a party or by which it is bound or its assets
are subject or (iii) provide funds for distributions in subsequent periods, in
each case, as determined by the Board. Notwithstanding the foregoing, “Available
Cash” with respect to the quarter in which the Company is liquidated and any
subsequent quarter shall equal zero.
“Bankruptcy” means, with respect to any Person, a “Voluntary Bankruptcy” or an
“Involuntary Bankruptcy.” A “Voluntary Bankruptcy” means, with respect to any
Person, the inability of such Person generally to pay its debts as such debts
become due, or an admission in writing by such Person of its inability to pay
its debts generally or a general assignment by such Person for the benefit of
creditors; the filing of any petition or answer by such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking for itself any liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of such Person or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking, consenting to, or
acquiescing in the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Person or for
any substantial part of its property; or corporate action taken by such Person
to authorize any of the actions set forth above. An ‘‘Involuntary Bankruptcy”
means, with respect to any Person, without the consent or acquiescence of such
Person, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other similar relief
under any present or future bankruptcy, insolvency or similar statute, law or
regulation, or the filing of any such petition against such Person which
petition shall not be dismissed within 90 days, or, without the consent or
acquiescence of such Person, the entering of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person which order shall not be dismissed within 60
days.

5

--------------------------------------------------------------------------------




“Big Island Plant” means the real estate and improvements located in Sweetwater
County, Green River, Wyoming, that are used in and associated with the business
described in Section 1.3 hereof.
“Board” shall mean that Board of Managers formed and continued pursuant to
Section 5.2 hereof.
“Budget” shall have the meaning set forth in Section 5.8(a)(i) hereof.
“Capital Account” means, with respect to any Member or Interest Holder, the
Capital Account maintained for such Person in accordance with the following
provisions:
(a)    To each Person’s Capital Account there shall be credited such Person’s
Capital Contributions, such Person’s distributive share of Profits and any items
in the nature of income or gain which are specially allocated pursuant to
Section 3.2 or Section 3.3 hereof, and the amount of any Company liabilities
assumed by such Person or which are secured by any Property distributed to such
Person.
(b)    To each Person’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Property distributed to such Person
pursuant to any provision of this Agreement, such Person’s distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated pursuant to Section 3.2 or Section 3.3 hereof, and the amount of any
liabilities of such Person assumed by the Company or which are secured by any
property contributed by such Person to the Company.
(c)    In the event all or a portion of an Interest in the Company is
transferred in accordance with the terms of this Agreement, the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred Interest.
(d)    In determining the amount of any liability for purposes of clauses (a)
and (b) of this definition of “Capital Account”, there shall be taken into
account Code Section 752(c) and any other applicable provisions of the Code and
Regulations.
(e)    The Capital Account balance of each Member as of the date hereof shall be
equal to the Capital Account balance of such Member in the Partnership as of the
date hereof.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Board shall determine that it is prudent
to modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company, the Members, or Interest Holders), are computed in
order to comply with such Regulations, the Board may make such modification;
provided that it is not likely to have a material effect on the amounts
distributable to any Person pursuant to Section 10 hereof upon the dissolution
of the Company. The Board also shall (i) make any adjustments that are necessary
or appropriate to maintain equality between the Capital Accounts of the Members
and Interest Holders and the aggregate amount of Company capital reflected on
the Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704- 1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event

6

--------------------------------------------------------------------------------




unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).
“Capital Contributions” means, with respect to any Member or Interest Holder,
the amount of money and the initial Gross Asset Value of any property (other
than money) contributed to the Company with respect to the Interest in the
Company held by such Person. A Member’s Capital Contributions include all
capital contributions made by such Member to the Partnership.
“Certificate” has the meaning set forth in the Recitals.
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).
“Company” means OCI Wyoming LLC as continued pursuant to this Agreement and the
reconstituted company continuing the business of this Company in the event of a
dissolution as provided in Section 10 hereof.
“Company Credit Facility” has the meaning set forth in Section 5.7(a) hereof.
“Company Minimum Gain” has the meaning assigned to the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d)(1).
“Continuing Election” has the meaning set forth in Section 10.1 hereof.
“Conversion Certificate” has the meaning set forth in the Recitals.
“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such fiscal year or other period, except that (i) with
respect to any depreciable or amortizable asset whose Gross Asset Value differs
from its adjusted tax basis for federal income tax purposes and which difference
is being eliminated by use of the “remedial allocation method” defined by
Regulations Section 1.704-3(d), Depreciation for such fiscal year shall be the
amount of book basis recovered for such fiscal year under the rules prescribed
by Regulations Section 1.704-3(d)(2), and (ii) with respect to any other
depreciable or amortizable asset whose Gross Asset Value differs from its
adjusted basis for federal income tax purposes at the beginning of such fiscal
year or other period, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such fiscal year or other
period bears to such beginning adjusted tax basis; provided, however, that if
the federal income tax depreciation, amortization, or other cost recovery
deduction for such fiscal year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board. If the Gross Asset Value of a depreciable or amortizable
asset is adjusted pursuant to clauses (b) or (d) of the definition of “Gross
Asset Value” during an fiscal year, following such adjustment Depreciation shall
thereafter be calculated under clause (i) or (ii) immediately above, whichever
the case may be, based upon such Gross Asset Value, as so adjusted.
“First Amended and Restated Limited Partnership Agreement” has the meaning set
forth in the Recitals.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

7

--------------------------------------------------------------------------------




(a)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Board;
(b)    The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board, as of the
following times: (i) the acquisition of an additional Interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member or Interest Holder of more than a de minimis amount of
Property as consideration for an Interest in the Company; (iii) the liquidation
of the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)(1)
(other than pursuant to Code Section 708(b)(1)(B)); or (iv) any other event to
the extent determined in good faith by the Board to be permitted and necessary
to properly reflect Gross Asset Values in accordance with the standards set
forth in Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Board reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members and Interest Holders
in the Company;
(c)    The Gross Asset Value of any Company asset distributed to any Member or
Interest Holder shall be the gross fair market value of such asset on the date
of distribution; and
(d)    The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) (including any such adjustments pursuant to
Regulations Section 1.734-2(b)(1)), but only to the extent that such adjustments
are taken into account in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) and Section 3.2(g) hereof; provided, however, that
Gross Asset Values shall not be adjusted pursuant to this clause (d) to the
extent the Board determines that an adjustment pursuant to clause (b) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Section clause (a), (b) or (d) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.
“Interest” means an ownership interest in the Company representing some or all
of a Capital Contribution by a Member pursuant to Section 2 hereof, including
any and all benefits to which the holder of such an Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“Interest Holder” means any Person who holds an Interest, regardless of whether
such Person has been admitted to the Company as a Member. “Interest Holders”
means all such Persons.
“Liquidator” shall have the meaning set forth in Section 10.2 hereof.
“Liquidating Event” shall have the meaning set forth in Section 10.1 hereof.

8

--------------------------------------------------------------------------------




“Majority in Interest” shall be determined by reference to the Members’
Percentage Interests and, when referring to all Members, shall mean Members
whose combined Percentage Interests represent more than 50% of the Percentage
Interests then held by Members as opposed to Interest Holders that have not been
admitted as Members.
“Manager” means a member of the Board appointed pursuant to Section 5.2(a)
hereof and who has not ceased to be a Manager in accordance with such section.
“Managers” means all such Managers.
“Material Adverse Effect” shall have the meaning set forth in Section 6.2(a)
hereof.
“Member” means any Person who (i) is referred to as such in the first paragraph
of this Agreement or has become a Member pursuant to the terms of this
Agreement, and (ii) has not ceased to be a Member pursuant to the terms of this
Agreement, in each case, in its capacity as a Member.
“Member Covered Person” means, with respect to each Member, (a) such Member in
its capacity as a Member, (b) each of such Member’s officers, directors,
liquidators, partners, equityholders, managers and members in their capacity as
such, and (c) each of such Member’s Affiliates (other than the Company and its
subsidiaries) and each of their respective officers, directors, liquidators,
partners, equityholders, managers and members in their capacities as such;
provided, however, such term shall not include any Manager or Officer (in each
capacity as such).
“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Regulations Section 1.704-2(i)(2).
“Member Nonrecourse Deductions” has the meaning assigned to the term “partner
nonrecourse deductions” in Regulations Section 1.704-2(i)(2).
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1) and 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
“NRP TRONA” has the meaning set forth in the Preamble.
“OCI” has the meaning set forth in the Preamble.
“OCI Co.” has the meaning set forth in the Recitals.
“OCI Credit Facility” means the senior secured credit facility provided to OCI
pursuant to the Credit Agreement, dated as of July 18, 2013 by and among OCI,
the guarantors party thereto, the financial institutions party thereto as
lenders, Bank of America, N.A., as administrative agent for the lenders, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, as
the same may be amended, restated, replaced, refinanced or otherwise modified
from time to time.

9

--------------------------------------------------------------------------------




“Offered Interest” has the meaning set forth in Section 9.4 hereof.
“Offerees” has the meaning set forth in Section 9.4(a) hereof.
“Officer” means any person appointed as an officer of the Company pursuant to
Section 5.3(a) of this Agreement.
“Partnership” has the meaning set forth in the Recitals.
“Percentage Interest” means, with respect to any Member, the percentage interest
in the Company as provided in Section 2 hereof.
“Permitted Transfer” means any transfer, assignment, encumbrance, pledge or
other alienation of an Interest in the Company in accordance with Section 9.2
hereof.
“Person” means any individual, partnership, corporation, trust, or other entity.
“Pledgor” has the meaning set forth in Section 9.4(b) hereof.
“Profits” and “Losses” means, for each fiscal year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;
(b)    Any expenditures of the Company described in Code Section 705(a)(2)(B),
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits or Losses pursuant to this definition “Profits” and “Losses”, shall be
subtracted from such taxable income or loss;
(c)    In the event the Gross Asset Value of any Company asset is adjusted
pursuant to clause (b) or (d) of the definition of “Gross Asset Value”, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;
(d)    Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(e)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with the definition of “Depreciation”;
(f)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)

10

--------------------------------------------------------------------------------




(iv)(m)(4) to be taken into account in determining Capital Accounts as a result
of a distribution other than in liquidation of a Member or Interest Holder’s
interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Profits and Losses; and
(g)    Notwithstanding any other provision of this definition of “Profits” and
“Losses”, any items of Company income, gain, loss or deduction that are
specially allocated pursuant to Section 3.2 or Section 3.3 hereof shall not be
taken into account in computing Profits or Losses. The amount of the items of
Company income, gain, loss or deduction available to be specially allocated
pursuant to the previous sentence or pursuant to such subsections shall be
determined pursuant to rules analogous to those set forth in this definition of
Profits and Losses.
Profits or Losses for the fiscal year ending December 31, 2014 shall be for the
period beginning January 1, 2014 and ending December 31, 2014 and thus shall
include the portion of such fiscal year during which the Company was the
Partnership.
“Programs” shall have the meaning set forth in Section 5.8(a)(i) hereof.
“Property” means all real and personal property acquired by the Company and any
improvements thereto, and shall include both tangible and intangible property.
“Purchase Offer” has the meaning set forth in Section 9.4(a) hereof.
“Purchaser” has the meaning set forth in Section 9.4(a) hereof.
“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
“Second Amended and Restated Limited Partnership Agreement” has the meaning set
forth in the Recitals.
“Seller” has the meaning set forth in Section 9.4(a) hereof.
“Third Amended and Restated Limited Partnership Agreement” has the meaning set
forth in the Recitals.
“Transfer” means, as a noun, any voluntary or involuntary transfer, sale,
pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, or otherwise dispose of;
provided that, subject to the last sentence of Section 9.1, no Transfer or
issuance of any equity interest in any Person that directly or indirectly holds
Interests shall constitute a Transfer of such Interests for purposes of this
Agreement.
“Ultimate Parent” means (a) in the case of OCI, OCI Chemical Corporation and (b)
in the case of NRP TRONA, Natural Resource Partners L.P., a Delaware limited
partnership.
“Unreturned Partnership Additional Capital Contributions” means, with respect to
any Member, an amount determined as of the date hereof equal to the excess, if
any, of (a) the additional capital contributions made by such Member (or its
predecessor in interest) to the Partnership, over (b) all distributions made by
the Partnership to such Member (or its predecessor in interest) as a return of
such additional capital contributions.

11

--------------------------------------------------------------------------------




1.8    Title to Property. All real and personal property owned by the Company
shall be owned by the Company as an entity and, insofar as permitted by
applicable law, no Member shall have any ownership interest in such property in
its individual name or right, and each Member’s interest in the Company shall be
personal property for all purposes. Except as otherwise provided in this
Agreement, the Company shall hold all of its real and personal property in the
name of the Company and not in the name of any Member.
1.9    Payments of Individual Obligations. The Company’s credit and assets shall
be used solely for the benefit of the Company, and no asset of the Company shall
be transferred or encumbered for or in payment of any individual obligation of
any Member.
SECTION 2
MEMBER’S CAPITAL CONTRIBUTIONS
2.1    Members. The names, addresses, and Percentage Interests of the Members
are as follows:
Name and Address
 
Percentage 
Interest
OCI RESOURCES LP
Five Concourse Parkway
Suite 2500
Atlanta, Georgia 30328
Attention: General Counsel


 
51.0%
NRP TRONA LLC
c/o NRP (Operating) LLC
601 Jefferson
Suite 3600
Houston, Texas 77002
Attention: Vice President and General Counsel
 
49.0%



2.2    Additional Capital Contributions.
(a)    In General. The Members hereby agree to contribute from time to time in
accordance with their Percentage Interests such additional funds as may be
required by the Company and called for by the Board. Additional Capital
Contributions required by this Section 2.2(a) shall be made on two days’ notice
from the Board. Notwithstanding anything to the contrary in this Agreement, the
Members hereby agree that if at any time the relative Percentage Interests of
the Members are not proportionate to their relative aggregate Capital
Contributions, and such disproportionality is not attributable to
disproportionate Capital Contributions agreed to by OCI and NRP TRONA pursuant
to the first sentence of this Section 2.2(a), the Members will make such
additional Capital Contributions and shall be entitled to receive such
distributions as are necessary to restore such proportionality.
(b)    Preemptive Rights. Each of OCI and NRP TRONA shall have the preemptive
right, during a reasonable time and on reasonable conditions, both to be fixed
by the Board in their absolute discretion, to subscribe pro rata, in proportion
to their Percentage Interests, for any additional Interests in the Company.



12

--------------------------------------------------------------------------------




2.3    No Member’s Liability. Except as otherwise provided by this Agreement, no
Member shall be liable for the debts, liabilities, contracts or any other
obligations of the Company. Except as otherwise provided by this Agreement, any
pre-existing agreements among the Members, or applicable state law, a Member
shall be liable only to make its Capital Contributions and shall not be required
to restore a deficit balance in its Capital Account or to lend any funds to the
Company or, after its Capital Contributions have been paid, to make any
additional contributions to the Company.
SECTION 3
ALLOCATIONS
3.1    Profits and Losses.
(c)    After giving effect to the special allocations set forth in Sections 3.2
and 3.3 hereof, Profits and Losses for any fiscal year shall be allocated among
the Members and Interest Holders pro rata in accordance with their respective
Percentage Interests.
(d)    Losses allocated pursuant to Section 3.1(a) hereof shall not exceed the
maximum amount of Losses that can be so allocated without causing any Member or
Interest Holder to have an Adjusted Capital Account Deficit at the end of any
fiscal year. All Losses in excess of the limitation set forth in this Section
3.1(b) shall be allocated among Members pro rata in accordance with their
respective Percentage Interests. Any Losses allocated pursuant to the previous
sentence of this Section 3.1(b) shall be reversed with an allocation of Profits
of an equal amount prior to any allocations pursuant to Section 3.1(a).
3.2    Special Allocations. The following special allocations shall be made in
the following order:
(a)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section 3, if
there is a net decrease in Company Minimum Gain during any fiscal year, each
Member and Interest Holder shall be specially allocated items of Company income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Member’s and Interest Holder’s share of the net decrease in
Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
and Interest Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 3.2(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
(b)    Member Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Section 3, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any fiscal year, each Member
and Interest Holder who has a share of the Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in

13

--------------------------------------------------------------------------------




accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) in an amount equal to such Member’s and Interest
Holder’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member and Interest Holder pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 3.2(b) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(c)    Qualified Income Offset. In the event any Member or Interest Holder
unexpectedly receives any adjustments, allocations, or distributions described
in Regulations Sections 1.704- 1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to each such Interest Holder in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Interest Holder as quickly as possible; provided that an
allocation pursuant to this Section 3.2(c) shall be made only if and to the
extent that such Interest Holder would have an Adjusted Capital Account Deficit
after all other allocations provided for in this Section 3 have been tentatively
made as if this Section 3.2(c) were not in the Agreement. This Section 3.2(c) is
intended to comply with the qualified income offset requirement in Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
(d)    Gross Income Allocation. In the event any Member or Interest Holder has
an Adjusted Capital Account Deficit at the end of any fiscal year which is in
excess of the sum of (i) the amount such Interest Holder is obligated to restore
pursuant to any provision of this Agreement, and (ii) the amount such Interest
Holder is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Interest Holder shall be specially allocated items of Company income and gain in
the amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.2(d) shall be made only if and to the extent that
such Interest Holder would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Section 3 have been made as if
Section 3.2(c) hereof and this Section 3.2(d) were not in the Agreement.
(e)    Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or
other period shall be specially allocated among the Members and Interest Holders
pro rata in accordance with their respective Percentage Interests.
(f)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
fiscal year or other period shall be specially allocated to the Member or
Interest Holder who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i)(1).
(g)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) (including any such
adjustments

14

--------------------------------------------------------------------------------




pursuant to Regulations Section 1.734-2(b)(1)) is required, pursuant to
Regulations Sections 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be specially allocated to the Members and Interest Holders in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Regulations.
3.3    Curative Allocations.
The allocations set forth in Sections 3.1(b) and 3.2 hereof (collectively, the
“Regulatory Allocations”) are intended to comply with the requirements of the
Regulations. It is the intent of the parties hereto that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 3.3. Therefore,
notwithstanding any other provision of Section 3 (other than the Regulatory
Allocations), the Board shall make such offsetting special allocations of
Company income, gain, loss, or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
or Interest Holder’s Capital Account balance is, to the extent possible, equal
to the Capital Account such Person would have had if the Regulatory Allocations
were not terms of this Agreement and all Company items were allocated pursuant
to Section 3.1(a). In exercising its discretion under this Section 3.3, the
Board shall take into account future Regulatory Allocations that, although not
yet made, are likely to offset other Regulatory Allocations previously made.
3.4    Other Allocation Rules.
(a)    For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly’ or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Regulations thereunder.
(b)    Except as otherwise provided in this Agreement, all items of Company
income, gain, loss, deduction, and any other allocations not otherwise provided
for shall be divided among the Members and Interest Holders in the same
proportions as they share Profits or Losses, as the case may be, for the year.
(c)    The Members are aware of the income tax consequences of the allocations
made by this Section 3 and hereby agree to be bound by the provisions of this
Section 3 in reporting their shares of Company income and loss for income tax
purposes.
(d)    Solely for purposes of determining a Member’s or Interest Holder’s
proportionate share of the “excess nonrecourse liabilities” of the Company
within the meaning of Regulations Section 1.752-3(a)(3), if any, such excess
nonrecourse liability shall be allocated to the Members or Interest Holders as
follows:
(i)    First, such excess nonrecourse liabilities shall be allocated to the
Members and Interest Holders up to the amount of built-in gain allocable to such
Person on

15

--------------------------------------------------------------------------------




Code Section 704(c) property (as defined in Regulations
Section 1.704-3(a)(3)(i)) or property for which reverse Code Section 704(c)
allocations are applicable (as described in Regulations
Section 1.704-3(a)(6)(i)) where such property is subject to the nonrecourse
liability, to the extent such gain exceeds the gain described in Regulations
Section 1.752-3(a)(2).
(ii)    Second, the balance of such excess nonrecourse liabilities, if any,
shall be allocated to the Members and Interest Holders in accordance with their
Percentage Interests.
(e)    To the extent permitted by Regulations Sections 1.704-2(h) and
1.704-2(i)(6), the Board shall endeavor to treat distributions of Available Cash
as having been made from the proceeds of a Nonrecourse Liability or a Member
Nonrecourse Debt only to the extent that such distributions would cause or
increase an Adjusted Capital Account Deficit for any Interest Holder.
3.5    Tax Allocations: Code Section 704(c).
In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be determined and
allocated among the Members and Interest Holders under the rules prescribed by
Regulations Section 1.704-3(d)(2) so as to take account of any variation between
the adjusted basis of such property to the Company for federal income tax
purposes and its initial Gross Asset Value (computed in accordance with clause
(a) of the definition of “Gross Asset Value”).
In the event the Gross Asset Value of any Company asset is adjusted pursuant to
clause (b) of the definition of “Gross Asset Value”), subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and under the rules prescribed by Regulations Section 1.704-3(d)(2).
Any elections or other decisions relating to such allocations shall be made by
the Board in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 3.5 are solely for purposes
of federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Person’s Capital Account or share of Profits,
Losses, other items, or distributions pursuant to any provision of this
Agreement.

16

--------------------------------------------------------------------------------




SECTION 4
DISTRIBUTIONS
4.1    Quarterly Distributions. Except as otherwise provided in Section 10
hereof, Available Cash, if any, shall be distributed quarterly in the following
order and priority:
(h)    First, to the Members, in proportion to the total amount distributable to
each such Member pursuant to this Section 4.1(a), until each such Member
receives an amount equal to the excess, if any, of (i) the sum of (x) such
Member’s Unreturned Partnership Additional Capital Contributions and (y) the
cumulative additional Capital Contributions made by such Member pursuant to
Section 2.2(a) hereof from the date hereof to the end of the quarter preceding
the quarter during which such distribution is made, over (ii) the sum of all
prior distributions to such Member pursuant to this Section 4.1(a) during that
same period; and
(i)    The balance, if any, to the Members pro rata in accordance with their
respective Percentage Interests.
4.2    Amounts Withheld. All amounts withheld during any fiscal year pursuant to
the Code or any provision of any state or local tax law with respect to any
payment, distribution or allocation to the Company, the Members or the Interest
Holders shall be treated for all purposes under this Agreement as amounts
distributed pursuant to this Section 4 to the Members and the Interest Holders
with respect to which such amounts are withheld, and shall reduce amounts
otherwise distributable to each such Member during such period, provided that,
if the amounts required to be withheld with respect to each Member or Interest
Holder during such period exceed the amounts otherwise distributable to such
Member or Interest Holder during such period, such Member or Interest Holder
shall contribute to the Company an amount equal to such excess upon demand by
OCI. The Board is authorized to withhold from distributions, or with respect to
allocations, to the Members and Interest Holders and to pay over to any federal,
state, or local government any amounts required to be so withheld pursuant to
the Code or any provisions of any other federal, state, or local law, and may
allocate any such amounts among the Members and Interest Holders in any manner
that is in accordance with applicable law.
SECTION 5
MANAGEMENT
5.1    General Authority of the Board of Managers. Except as otherwise provided
in this Agreement (including, without limitation, in this Section 5), the
property and business of the Company shall be managed by the Board, which has,
to the extent permitted by applicable law, all requisite right, power and
authority to, and may, without the consent of Members, exercise all such powers
and do all such lawful acts and things as are not directed or required by this
Agreement or the Act to be exercised or done or consented to by the Members,
including but not limited to, the right, power and authority to cause the
Company to:
(a)    Acquire by purchase, lease, or otherwise any real or personal property
which may be necessary, convenient, or incidental to the accomplishment of the
purposes of the Company;

17

--------------------------------------------------------------------------------




(b)    Operate, maintain, finance, improve, construct, own, grant options with
respect to, sell, convey, assign, mortgage, and lease any real estate and any
personal property necessary, convenient, or incidental to the accomplishment of
the purposes of the Company;
(c)    Execute any and all agreements, contracts, documents, certifications, and
instruments necessary or appropriate in connection with the management,
maintenance, and operation of Property, or in connection with managing the
affairs of the Company, including executing amendments to this Agreement and the
Certificate in accordance with the terms of this Agreement;
(d)    Borrow money and issue evidences of indebtedness necessary, convenient,
or incidental to the accomplishment of the purposes of the Company, and secure
the same by mortgage, pledge, or other lien on any Property;
(e)    Execute, in furtherance of any or all of the purposes of the Company, any
deed, lease, mortgage, deed of trust, mortgage note, promissory note, bill of
sale, contract, or other instrument purporting to convey or encumber any or all
of the Property;
(f)    Prepay in whole or in part, refinance, recast, increase, modify, or
extend any liabilities affecting the Property and in connection therewith
execute any extensions or renewals of encumbrances on any or all of the
Property;
(g)    Care for and distribute funds to the Members and Interest Holders by way
of cash, income, return of capital, or otherwise, all in accordance with the
provisions of this Agreement, and perform all matters in furtherance of the
objectives of the Company or this Agreement;
(h)    Contract on behalf of the Company for the employment and services of
employees and/or independent contractors, such as lawyers and accountants, and
delegate to such Persons the duty to manage or supervise any of the assets or
operations of the Company;
(i)    Engage in any kind of activity and perform and carry out contracts of any
kind (including contracts of insurance covering risks to Property) necessary or
incidental to, or in connection with, the accomplishment of the purposes of the
Company, as may be lawfully carried on or performed by a limited liability
company under the laws of each state in which the Company is then formed or
qualified;
(j)    Make any and all elections for federal, state, and local tax purposes
including, but not limited to, any election, if permitted by applicable law: (i)
to adjust the basis of Company property pursuant to Code Sections 754, 734(b)
and 743(b), or comparable provisions of state or local law, in connection with
transfers of Interests and Company distributions; (ii) with the consent of the
Member or Interest Holder affected thereby, to extend the statute of limitations
for assessment of tax deficiencies against such Members and Interest Holders
with respect to adjustments to the Company’s federal, state, or local tax
returns; and (iii) in accordance with Section 7.5 hereof, to represent the
Company, the Members and the Interest Holders before taxing authorities or
courts of competent jurisdiction in tax matters affecting the Company, the
Members, and the

18

--------------------------------------------------------------------------------




Interest Holders in their capacities as Members or Interest Holders, and to file
any tax returns and execute any agreements or other documents relating to or
affecting such tax matters, including, to the extent provided in Code Sections
6221 through 6231, agreements or other documents that bind the Members and
Interest Holders with respect to such tax matters or otherwise affect the rights
of the Company, Members, and Interest Holders;
(k)    Take, or refrain from taking, all actions, not expressly proscribed or
limited by this Agreement, as may be necessary or appropriate to accomplish the
purposes of the Company; and
(l)    Institute, prosecute, defend, settle, compromise, and dismiss lawsuits or
other judicial or administrative proceedings brought on or in behalf of, or
against, the Company and to engage counsel or others in connection therewith.
5.2    Board of Managers.
(f)    Managers. The Board shall consist of seven Managers, four of whom shall
be appointed by OCI and three of whom shall be appointed by NRP TRONA, unless
NRP TRONA shall elect to appoint a lesser number of Managers. Each Member shall
appoint its Managers and shall fill vacancies as they occur within 15 days.
Managers shall serve for indefinite terms at the pleasure of the appointing
Member.
(g)    Meetings of the Board.
(i)    The Board may hold its meetings, both regular and special, either within
or without the State of Delaware, and either in person or by telephone or other
means of communication, including video conferencing, which enables all Board
Managers participating in such meeting to hear each other.
(ii)    An annual meeting of the Board shall be held at such time and place
during the month of February as shall be determined by the Managers. The Board
shall hold one meeting in the third quarter of each calendar year and one
meeting in the fourth quarter of each calendar year and may hold such additional
regular meetings as a majority of the Managers shall determine to be necessary.
The secretary shall cause written notice of the place, date and hour of each
regular meeting of the Board, along with a list of the agenda items for such
Board meeting, to be given to each Manager not less than two days before the
date of such meeting if such notice is given personally, or not less than five
days before the date of such meeting if such notice is given by mail. Notice of
any such meeting need not be given to any Manager who attends such meeting
without protesting the lack of notice to him, prior to or at the commencement of
such meeting, or to any Manager who submits a signed waiver of notice, whether
before or after such meeting. No notice need be given of any adjourned meeting,
unless the time and place of the adjourned meeting are not announced at the time
of adjournment, in which case notice conforming to the requirements of this
Section shall be given to each Manager.
(iii)    Special meetings of the Board may be called by the president on two
days’ notice to each Manager, if such notice is given personally, on five days’
notice if such

19

--------------------------------------------------------------------------------




notice is given by mail, or without notice if such notice requirement is
expressly waived by all of the Managers. Special meetings shall be called by the
president or secretary in like manner and on like notice on the written request
of two Managers.
(iv)    At each meeting of the Board, each Manager appointed by each Member
shall be authorized to vote on his own behalf and on behalf of each and every
other Manager appointed by such Member that is not present at such meeting. The
presence of Managers (in person or through a voting Manager) appointed by a
majority in number of the Members shall be necessary and sufficient to
constitute a quorum for the transaction of business; provided that at least one
of such Managers must be a Manager appointed by OCI, and the act of a majority
of the Managers, whether present at such meeting or represented by another
Manager voting on his behalf, at which there is a quorum shall be the act of the
Board, except as may be otherwise specifically provided by this Agreement or the
Act. If a quorum shall not be present at any meeting of Managers, the Managers
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.
(v)    Each Member hereby agrees that it shall be bound by the act or vote of
any of its Managers, whether acting on his own behalf or on behalf of other
Managers in accordance with Section 5.2(b)(iv) hereof, and without regard to any
requirement or procedure of such Member for authorization or ratification of the
act or vote of such Manager, including, without limitation, any financial
limitations or restrictions placed by such Member on the acts or votes of any
Manager.
(h)    Action Without Meeting. Any action required or permitted to be taken at
any meeting of the Board or any committee thereof may be taken without a meeting
if all the Managers or members of such committee, as the case may be, consent
thereto in writing or by electronic transmission, and the writings or electronic
transmissions are filed with the minutes of proceedings of the Board or
committee.
(i)    Subcommittees of the Board.
(i)    The Board may, by resolution passed by a majority of all of the Managers,
designate one or more subcommittees, each subcommittee to consist of two or more
of the Managers, which, to the extent provided in said resolution, shall have
and may exercise the powers of the Board in the management of the business and
affairs of the Company. Such subcommittee or subcommittees shall have such name
or names as may be determined from time to time by resolution adopted by the
Board. NRP TRONA shall be entitled to nominate Managers on any subcommittee
appointed by the Board, but the majority of Managers on all such subcommittees
shall be Managers appointed by OCI.
(ii)    Each subcommittee shall keep regular minutes of its proceedings and
report the same to the Board when required.
(j)    Compensation of Managers. Managers, as such, shall not receive any stated
salary for their services, provided that nothing herein contained shall be
construed to

20

--------------------------------------------------------------------------------




preclude any Manager from serving the Company in any other capacity and
receiving compensation therefor.
(k)    General Standards of Conduct for Managers.
(i)    Subject to Section 5.10, a Manager shall discharge his duties as a
Manager, including his duties as a member of a subcommittee:
(A)    In a manner he believes in good faith to be in the best interests of the
Company; and
(B)    With the care an ordinarily prudent person in a like position would
exercise under similar circumstances.
(ii)    In discharging his duties, a Manager is entitled to rely on information,
opinions, reports, or statements, including financial statements and other
financial data, if prepared or presented by:
(A)    One or more Officers or employees of the Company whom the Manager
reasonably believes to be reliable and competent in the matters presented;
(B)    Legal counsel, public accountants, investment bankers, or other persons
as to matters the Manager reasonably believes are within the person's
professional or expert competence; or
(C)    A subcommittee of the Board of which he is not a member if the Manager
reasonably believes the subcommittee merits confidence.
(iii)    Notwithstanding subsection (ii) above, a Manager is not entitled to
rely if he has knowledge concerning the matter in question that makes reliance
otherwise permitted by subsection (ii) above unwarranted.
5.3    Officers.
(h)    Appointment.
(iii)    The Officers of the Company shall be chosen by the Board and shall be a
president, a secretary and a treasurer. Two or more offices may be held by the
same person, except that where the offices of president and secretary are held
by the same person, such person shall not hold any other office.
(iv)    The Board at each annual meeting shall choose a president from its
Managers, and shall choose a secretary and a treasurer, neither of whom need be
a Manager on the Board.

21

--------------------------------------------------------------------------------




(v)    The Board may appoint such other Officers and agents as it shall deem
necessary or desirable, who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board.
(vi)    The Officers of the Company shall hold office until their successors are
chosen and qualify in their stead. Any Officer elected or appointed by the Board
may be removed at any time by the affirmative vote of a majority of all of the
Managers, or by any subcommittee or superior Officer upon whom such power of
removal may be conferred by the affirmative vote of a majority of all of the
Managers. If the office of any Officer shall become vacant for any reason, the
vacancy shall be filled by the Board.
(i)    The President.
(i)    The president shall be the chief executive Officer of the Company. He
shall preside at all meetings of the Members and Board, shall be ex officio a
member of all standing subcommittees, shall have general and active management
of the business of the Company, and shall see that all orders and resolutions of
the Board are carried into effect.
(ii)    The president shall execute deeds, notes, bonds, mortgages and
contracts, and other instruments, except where required or permitted by law to
be otherwise signed and executed and except where the signing and execution
thereof shall be expressly delegated by the Board to some other Officer or agent
of the Company.
(j)    The Secretary. The secretary shall attend all meetings of the Board and
all meetings of the Members and record all votes and the minutes of all
proceedings in a book to be kept for that purpose and shall perform like duties
for the standing subcommittees when required. He shall give, or cause to be
given, notice of all meetings of the Members and special meetings of the Board,
and shall perform such other duties as may be prescribed by the Board or
president, under whose supervision he shall be.
(k)    The Treasurer.
(i)    The treasurer shall have the custody of the Company funds and securities
and shall keep full and accurate accounts of receipts and disbursements in books
belonging to the Company and shall deposit all moneys and other valuable effects
in the name and to the credit of the Company in such depositaries as may be
designated by the Board.
(ii)    The treasurer shall disburse the funds of the Company as may be ordered
by the Board, taking proper vouchers for such disbursements, and shall render to
the president and Managers, at the regular meetings of the Board, or whenever
they may require it, an account of all his transactions as treasurer and of the
financial condition of the Company.
(iii)    If required by the Board, the treasurer shall give the Company a bond
(which shall be renewed every six years) in such sum and with such surety or
sureties as shall be satisfactory to the Board for the faithful performance of
the duties of his office and for the restoration of the Company in case of his
death, resignation, retirement or removal from office, of

22

--------------------------------------------------------------------------------




all books, papers, vouchers, money and other property of whatever kind in his
possession or under his control belonging to the Company.
(l)    General Standards of Conduct for Officers.
(i)    An Officer with discretionary authority shall discharge his duties as
such:
(A)    In a manner he believes in good faith to be in the best interests of the
Company; and
(B)    With the care an ordinary prudent person in a like position would
exercise under similar circumstances.
(ii)    In discharging his duties, an Officer is entitled to rely on
information, opinions, reports, or statements, including financial statements
and other financial data, if prepared or presented by:
(A)    One or more Officers or employees of the Company whom the Officer
reasonably believes to be reliable and competent in the matters presented; or
(B)    Legal counsel, public accountants, investment bankers, or other persons
as to matters the Officer reasonably believes are within the person's
professional or expert competence.
(iii)    Notwithstanding subsection (ii) above, an Officer is not entitled to
rely if he has knowledge concerning the matter in question that makes reliance
otherwise permitted by subsection (ii) above unwarranted.
5.4    Right to Rely on Books of Account. Each Officer, Manager, or member of
any subcommittee designed by the Board shall, in the performance of his duties,
be fully protected in relying in good faith upon the books of account or reports
made to the Company by any of its officials or by an independent certified
public accountant or by an appraiser selected with reasonable care by the Board
or by any such subcommittee or in relying in good faith upon other records of
the Company.
5.5    Indemnification of Members, Managers and Officers.
(a)    To the fullest extent permitted by applicable law, each Manager and each
Officer (and their respective heirs, executors and administrators) shall be
indemnified by the Company (and any receiver, liquidator or trustee of, or
successor to, the Company) from and against any and all liabilities,
obligations, losses, damages, penalties, costs or expenses (including, without
limitation, all costs and expenses of defense, appeal or settlement reasonably
incurred by or imposed upon him) in connection with or arising out of any
action, suit or proceeding in which he may be involved and which relates in any
way to the Company or its business and assets, or to which he may be made a
party by reason of his being or having been a Manager or Officer of the Company
or, at its request, a partner or officer of any partnership, limited liability
company or corporation of

23

--------------------------------------------------------------------------------




which it is a partner, stockholder or creditor and for which he is not entitled
to be indemnified (whether or not he continues to be a Manager or Officer at the
time of imposing or incurring such expenses); provided, however, that no such
indemnification shall be provided hereunder in respect of matters as to which a
court of competent jurisdiction has entered a final and non-appealable judgment
in such action, suit or proceeding that he is liable for breach of any duty
expressly imposed by this Agreement; intentional misconduct; a knowing violation
of law; or any transaction from which such Manager or Officer derived an
improper personal benefit. With respect to any criminal action or proceeding, no
such indemnification shall be provided hereunder if such Manager or Officer had
reasonable cause to believe that his or her conduct was unlawful. In the event
of a settlement of any such action, suit or proceeding, indemnification shall be
provided hereunder only in connection with such matters covered by the
settlement as to which the Company is advised by counsel that the person to be
indemnified did not commit a breach of duty; intentional misconduct; a knowing
violation of law; derive an improper personal benefit from a transaction; or
have reasonable cause to believe that his or her conduct was unlawful.
Notwithstanding the foregoing, no indemnification shall be provided hereunder in
respect of any claim by the Company or any Member against a Manager or Officer
other than a claim for costs and expenses of defense, appeal and settlement
reasonably incurred by or imposed on him and otherwise indemnifiable hereunder.
The foregoing right of indemnification shall not be exclusive of other rights to
which he may be entitled.
(b)    Each Member Covered Person shall be indemnified and held harmless by the
Company, to the fullest extent permitted under applicable law, from and against
any and all liabilities, obligations, losses, damages, penalties, costs or
expenses (including, without limitation, all costs and expenses of defense,
appeal or settlement reasonably incurred by such Member Covered Person or
imposed upon such Member Covered Person, whether or not the dispute or
proceeding involves the Company or any Manager, Officer or Member), reasonably
incurred or suffered by any such Member Covered Person in connection with the
activities of the Company, provided, that any such Member Covered Person shall
not be so indemnified and held harmless if there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which such Member Covered Person is seeking
indemnification or seeking to be held harmless hereunder, and taking into
account the acknowledgments and agreements set forth in this Agreement, such
Member Covered Person engaged in a bad faith violation of the implied
contractual covenant of good faith and fair dealing or a bad faith violation of
this Agreement. A Member Covered Person shall not be denied indemnification in
whole or in part under this Section 5.5(b) because such Member Covered Person
had an interest in the transaction with respect to which the indemnification
applies if the transaction was otherwise permitted by the terms of this
Agreement.
(c)    The Company shall pay expenses as they are incurred by any Member Covered
Person, Manager or Officer in connection with any action, claim, or proceeding
that the Member Covered Person, Manager or Officer asserts in good faith to be
subject to the indemnification obligations set forth in this Agreement, upon
receipt of an undertaking from such Member Covered Person, Manager or Officer to
repay all amounts so paid by the Company to the extent that it is finally
determined that the Member Covered Person, Manager or Officer is not entitled to
be indemnified therefor under the terms hereof.

24

--------------------------------------------------------------------------------




(d)    If a claim for indemnification or payment of expenses hereunder is not
paid in full within ten days after a written claim therefor has been received by
the Company, the claimant may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim. In any such action the Company shall have the
burden of proving that the claimant was not entitled to the requested
indemnification or payment of expenses under applicable law.
5.6    Day-to-Day Management: Staffing.
(a)    Executive Staffing and Technological Guidance. The Members agree that OCI
shall have the responsibility for the management and staffing of the Company and
the furnishing to it of technological guidance. OCI agrees to furnish the
following normal and essential business services to the Company with OCI’s own
personnel; provided, however, that OCI’s obligation under this Section 5.6 may
be performed by OCI Enterprises, Inc. or any of its Affiliates:
(i)    All management, supervision and administration above the level of plant
manager;
(ii)    General engineering, research and development, and technological
guidance, except work performed directly related to specific projects or studies
(which work is subject to Section 5.8(b) hereof);
(iii)    Accounting, payroll, credit and tax and information services,
including, without limitation, Company accounting, cost accounting, payroll
preparation and filing, cash receipts and disbursements handling including
paying and filing of vendor’s invoices, and tax return preparation and filing
(all such services to be based upon reports from plant personnel pertaining to
production, material receipts and shipments, inventories, employee’s time and
job distribution and similar information customarily furnished by operating
plant personnel);
(iv)    Public relations and advertising services;
(v)    Employee training and employee relations, including, without limitation,
negotiation and administration of labor contracts and employee benefit plans;
(vi)    Transportation services, including, without limitation, negotiation of
favorable freight rates and general supervision of freight claim processing and
other traffic matters;
(vii)    Routine legal services (not including problems involving actual or
threatened litigation, patent exploration and filing or other extraordinary
legal services);
(viii)    Environmental control services, including compliance with all
applicable environmental laws and regulations;
(ix)    Treasury and internal audit services and administration of an overall
insurance program for protection of Company assets; and

25

--------------------------------------------------------------------------------




(x)    Purchasing services, including, without limitation, negotiation for major
purchases and administration of purchasing routines including review of all
appropriation requests and acquisition of electrical energy and necessary plant
fuels.
(b)    Plant and Mine Staffing. The mining, refining, processing, storage and
shipping operations conducted at the Big Island Plant and all other operations
incidental thereto conducted upon and in the vicinity of the Big Island Plant
shall be performed by plant and mine forces on the payroll of the Company. Such
forces shall be headquartered at said plant under the supervision of the plant
manager.
(c)    Other Staffing. The Company shall have authority to contract for and bear
the cost of such specialized and extraordinary outside services relating to its
operations and activities as shall be authorized by the Board; provided,
however, that reasonable external auditor fees incurred in connection with the
Company’s annual audit and related matters shall not need to be authorized by
the Board; provided, further, that the Company shall not bear any costs
associated with the audit or annual or quarterly reporting of any Member or its
Affiliates (other than the Company and its subsidiaries).
(d)    Compensation. Subject to and in accordance with the terms and provisions
of this Agreement and such reasonable allocation and other procedures as may be
agreed upon by OCI (and/or its Affiliates) and the Company from time to time,
the Company hereby agrees to reimburse OCI (and/or its Affiliates) for all
direct and indirect costs and expenses incurred by OCI (and/or its Affiliates)
in connection with the provision of the services described in Section 5.6(a)
hereof, including the following:
(i)    any payments or expenses incurred for insurance coverage, including
allocable portions of premiums, and negotiated instruments (including surety
bonds and performance bonds) provided by underwriters with respect to the assets
or business of the Company;
(ii)    an allocated portion of salaries and related benefits (including 401(k),
pension, bonuses and health insurance benefits) and expenses of personnel
employed by OCI (and/or its Affiliates) who render services to the Company, plus
general and administrative expenses associated with such personnel;
(iii)    any taxes or other direct operating expenses paid by OCI (and/or its
Affiliates) for the benefit of the Company (including any state income,
franchise or similar tax paid by OCI (and/or its Affiliates) resulting from the
inclusion of the Company in a combined or consolidated state income, franchise
or similar tax report with OCI (and/or its Affiliates) as required by applicable
law as opposed to the flow through of income attributable to the ownership
interest of OCI (and/or its Affiliates) in the Company), provided, however, that
the amount of any such reimbursement shall be limited to the tax that the
Company would have paid had it not been included in a combined or consolidated
group with OCI (and/or its Affiliates);
it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by OCI (and/or its Affiliates) consist of an allocated portion of costs
and expenses incurred by OCI (and/

26

--------------------------------------------------------------------------------




or its Affiliates) for the benefit of both the Company and OCI (and/or its
Affiliates), such allocation shall be made on a reasonable cost reimbursement
basis as determined by OCI (and/or its Affiliates).
5.7    Loans.
(a)    In the event the Company shall desire to borrow money for the
construction of additional capital improvements or the acquisition of additional
capital assets, OCI and NRP TRONA shall have a preemptive right, during a
reasonable time and on reasonable conditions, both to be fixed by the Board in
its absolute discretion, to loan its pro rata share in proportion to its
Percentage Interests, of any such money loaned to the Company; it being
understood that no preemption right shall apply in connection with the Credit
Agreement, dated as of July 18, 2013 by and among the Company, the guarantors
party thereto, the financial institutions party thereto as lenders, Bank of
America, N.A., as administrative agent for the lenders, swing line lender and
l/c issuer, and Bank of America Merrill Lynch, as sole lead arranger and sole
book manager, as the same may be amended, restated, replaced, refinanced or
otherwise modified from time to time (the “Company Credit Facility”), and/or any
borrowings, loans and/or financings thereunder.
(b)    All repayments by the Company on promissory notes issued by the Company
to cover advances from NRP TRONA and OCI shall be made in proportion to the then
outstanding balances of said notes.
5.8    Operating Restrictions.
(a)    Operating Programs and Budgets. The operations of the Company shall be
conducted, expenses shall be incurred, and assets shall be acquired pursuant to
“Budgets” and “Programs” prepared by OCI and provided to the Members in
accordance with this Section 5.8(a). Except as provided in Sections 5.8(a)(iii)
and 5.8(a)(iv) hereof, the approval of the Board shall be required prior to any
action that is materially inconsistent with any current Budget or Program.
(vi)    In accordance with Section 7.4 hereof and Exhibit A hereto, OCI will
prepare and provide to the Members an annual budget and a three-year plan
setting forth such assumptions and forecasts as are required to review the
status of the business and determine future capital requirements (such annual
plan and three-year plan herein referred to together as the “Budget”). OCI shall
prepare and provide to the Members “Programs” for all planned capital
expenditures whether or not such capital expenditures were specifically
described in the Budget. Such “Programs” shall be presented with description,
justification, and spending plans in the form customarily used by OCI
Enterprises, Inc.
(vii)    Within 45 days after a proposed Budget or Program is provided to the
Members, each Member shall provide to the Board:
(C)    Notice that such Member endorses the proposed Budget or Program; or
(D)    Proposed modifications to the proposed Budget or Program.

27

--------------------------------------------------------------------------------




If any Member provides proposed modifications to a proposed Budget or Program in
accordance with this Section 5.8(a)(ii), OCI shall give serious consideration to
such proposals and make such changes in the proposed Budget or Program as it
deems appropriate within its discretion.
(viii)    Programs for capital expenditures will be approved by the Board.
Authority for approval by the Board is delegated as follows:
(C)    Programs for which the anticipated total spending will equal or exceed
One Million Dollars ($1,000,000) require specific approval of the Board.
(D)    Programs estimated to cost in excess of the Approval Amount and less than
One Million Dollars ($1,000,000) and included in the Budget shall be recommended
by the Company’s Officers and provided to NRP TRONA (and with respect to which
NRP TRONA may propose modifications in the manner provided in Section 5.8(a)(ii)
hereof), and approved by OCI.
(E)    Programs estimated to cost less than the Approval Amount and included in
the Budget are to be approved by OCI with information copy of approval to be
provided to NRP TRONA.
(F)    Programs not included in the Budget and estimated to cost in excess of
the Approval Amount require specific approval of the Board.
For purposes of this Section 5.8(a)(iii), the “Approval Amount” shall be
$350,000 or such other amount as may be approved by the Capital Approval
Committee of OCI (or other committee responsible for authorizing capital
expenditures to be made by OCI).
(ix)    Notwithstanding anything to the contrary in this Agreement, the Board
and the plant manager shall have the right to take actions that are materially
inconsistent with any current Budget or Programs if any of them, in their
reasonable judgment, deems such action necessary for the protection of life or
health or the preservation of Company assets and if, under the circumstances, in
the good faith estimation of any of them, there is insufficient time to allow
the Members to review such action in accordance with Section 5.8(a)(ii) hereof
and any delay would materially increase the risk to life or health or the
preservation of Company assets. Either the Board or the plant manager shall
notify the Members of each such action contemporaneously therewith or as soon as
reasonably practical thereafter. Such authority shall lapse and terminate upon
reduction of such risk to life or health or preservation of assets.
(x)    The Board and OCI shall promptly advise and inform the Members of any
transaction, notice, event, or proposal directly relating to the management and
operation of the Company’s business which does or could affect, either adversely
or favorably, the Company’s business or cause a deviation from any current
Budget or Programs.
(b)    Transactions with Affiliates. No contract or other transaction between
the Company and any Member owning or controlling a majority of the Interests in
the Company or any Affiliate of such majority Member shall be valid unless
ratified by unanimous vote

28

--------------------------------------------------------------------------------




of the Board at a meeting of the Board or by unanimous written consent without a
meeting. Subject to the foregoing, the Company shall have all rights provided
under the Act to enter into any and all contracts or other transactions with any
other corporation, limited liability company, partnership, firm or association
in which any one or more of the Managers has any pecuniary or other interest.
However, any contracts or transactions referred to in the preceding sentence
must be ratified by unanimous vote of the Board at a meeting of the Board or by
unanimous written consent without a meeting.
(c)    Utilization of Mined Sodium Minerals. None of the sodium minerals mined
by the Company at and in the vicinity of the Big Island Plant shall be sold or
otherwise transferred by the Company prior to the refining or processing thereof
by the Company without the consent of NRP TRONA.
5.9    Vote of Members. Notwithstanding anything to the contrary in this
Agreement, without the consent of the Members neither the Board nor any Manager
or Member shall have the authority to, and each such Person covenants and agrees
that it shall not:
(a)    Knowingly do any act in contravention of this Agreement; or
(b)    Sell or otherwise dispose of all or substantially all of the Property,
except for a liquidating sale of Property in connection with the dissolution of
the Company.
5.10    Duties of Members and Their Affiliates.
(a)    No Member, in its capacity as a Member, and no Affiliate or employee of a
Member, acting on behalf of a Member in its capacity as a Member, shall have any
duties to the Company, any other Member or any Manager other than the implied
contractual covenant of good faith and fair dealing. To the maximum extent
permitted by applicable law, whenever a Member, in its capacity as a Member, is
permitted or required to make a decision or take an action or omit to take an
action (including wherever in this Agreement that any Member is permitted or
required to make, grant or take a determination, a decision, consent, vote
judgment or action at its “discretion,” “sole discretion” or under a grant of
similar authority or latitude), such Member shall be entitled to consider only
such interests and factors, including its own, as it desires, and shall have no
duty or obligation to give any consideration to any other interest or factors
whatsoever. To the maximum extent permitted by applicable law, no Member shall
be liable to the Company or to any other Member for losses sustained or
liabilities incurred as a result of any act or omission (in relation to the
Company, any transaction, any investment or any business decision or action,
including for breach of duties including fiduciary duties) taken or omitted by
such Member, unless there has been a final and non-appealable judgment entered
by a court of competent jurisdiction determining that, in respect of such act or
omission, and taking into account the acknowledgments and agreements set forth
in this Agreement, such Member engaged in a bad faith violation of the implied
contractual covenant of good faith and fair dealing or a bad faith violation of
this Agreement.
(b)    Each Member and its Affiliates (including the Managers appointed by such
Member) may engage, directly or indirectly, without the consent or approval of
any

29

--------------------------------------------------------------------------------




other Member or the Company, in the business conducted by such Member and its
Affiliates (including the Managers appointed by such Member) and in any other
business, business opportunities, transactions, ventures or other arrangements
of any nature or description independently or with others, including business of
a nature that may be competitive with or the same as or similar to the business
of the Company, regardless of the geographic location of such business, all
without any duty or obligation to account to any other Member or the Company in
connection therewith.
(c)    Notwithstanding anything to the contrary in this Agreement, (i) the
doctrine of corporate opportunity, or any analogous doctrine, shall not apply to
any Member or its Affiliates (including the Managers appointed by such Member),
(ii) no Member that (directly or through an Affiliate, including the Managers
appointed by such Member) acquires knowledge of a potential transaction,
agreement, arrangement or other matter that may be an opportunity for the
Company shall have any duty to communicate or offer such opportunity to the
Company or any other Member, and such Member shall not be liable to the Company,
to any other Member or to any other Person for breach of any fiduciary or other
duty by reason of the fact that such Member pursues or acquires such opportunity
or information and (iii) neither the Company nor any Member shall have any
right, by virtue of this Agreement, to share or participate in such other
businesses, investments or activities of a Member or to the income or proceeds
derived therefrom.
(d)    Subject to Section 7.6, nothing herein is intended to create a
partnership, joint venture, agency or other relationship creating fiduciary or
quasi-fiduciary duties or similar duties and obligations or subject the Members
to joint and several or vicarious liability or to impose any duty, obligation or
liability that would arise therefrom with respect to any or all of the Members
or the Company.
5.11    Reliance on Agreement. To the extent that, under this Agreement, a
Member Covered Person, Manager, or Officer has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to the Members, a
Member Covered Person, Manager, or Officer acting under this Agreement or in
connection with the Company's business or affairs shall not be liable to the
Company or to any Member for its good faith reliance on the provisions of this
Agreement. Except as expressly provided in this Agreement, to the extent that,
at law or in equity, any Member, Manager or Officer has any fiduciary or other
duty to the Company or any other Member pursuant to this Agreement or law, such
duty is hereby eliminated to the maximum extent permitted under the Act or other
law.
SECTION 6
REPRESENTATIONS AND WARRANTIES
6.1    In General. As of the date hereof, each of the statements contained
herein shall be a true, accurate, and full disclosure of all facts relevant to
the matters contained therein, and such warranties and representations shall
survive the execution of this Agreement.
6.2    Representations and Warranties. Each Member hereby represents and
warrants that, as of the date hereof and as of the effective date of this
Agreement:

30

--------------------------------------------------------------------------------




(m)    Due Organization; Authorization of Agreement. Such Member is a limited
partnership or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the necessary corporate, limited partnership or limited
liability company, as applicable, power and authority to own its property and
carry on its business as owned and carried on at the date hereof and as
contemplated hereby. Such Member is duly licensed or qualified to do business
and in good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition, earnings, business or properties (a “Material Adverse Effect”) or its
ability to perform its obligations hereunder. Such Member has the necessary
corporate, limited partnership or limited liability company, as applicable,
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and the execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate, limited
partnership or limited liability company, as applicable, action. This Agreement
constitutes the legal, valid and binding obligation of such Member, subject to
applicable bankruptcy, insolvency or other laws affecting creditors’ rights
generally and to general equity principles.
(n)    No Conflict with Restrictions; No Default. Neither the execution,
delivery and performance of this Agreement nor the consummation by such Member
of the transactions contemplated hereby (i) will violate or result in a breach
of any of the terms, conditions or provisions of any law, regulation, order,
writ, injunction, decree, determination or award of any court, any governmental
department, board, agency or instrumentality, domestic or foreign, or any
arbitrator, applicable to such Member, (ii) will violate the governing or
organizational documents of such Member, (iii) will violate, result in a breach
of or constitute a default under any of the terms, conditions or provisions of
any material agreement or instrument to which such Member is a party or by which
such Member is or may be bound or to which any of its material properties or
assets is subject, (iv) will violate, result in a breach of, constitute a
default under (whether with notice or lapse of time or both), accelerate or
permit the acceleration of the performance required by, or give to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease agreement or instrument to which such
Member is a party or by which such Member is or may be bound, or (v) will result
in the creation or imposition of any lien upon any of the material properties or
assets of such Member; except, with respect to clauses (i), (iii), (iv) and (v)
above, where such violation, breach or default would not, individually or in the
aggregate, have a Material Adverse Effect on such Member or would not materially
impair the ability of the Member to perform its obligations under this Agreement
or the transactions contemplated by this Agreement.
(o)    Governmental Authorizations. No registration, declaration or filing with,
or consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority, domestic or foreign, is required in
connection with the valid execution, delivery, acceptance and performance by
such Member under this Agreement or the consummation by such Member of any
transaction contemplated hereby on the date hereof.
(p)    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of such Member, threatened against or affecting
such Member or any of its properties, assets or businesses in any court or
before or by any governmental department,

31

--------------------------------------------------------------------------------




board, agency or instrumentality, domestic or foreign, or any arbitrator which
would, if adversely determined (or, in the case of an investigation would lead
to any action, suit or proceeding, which if adversely determined would)
reasonably be expected to materially impair such Member’s ability to perform its
obligations under this Agreement or to have a Material Adverse Effect on such
Member; and such Member has not received any currently effective notice of any
default, and such Member is not in default, under any applicable order, writ,
injunction, decree, permit, determination or award of any court, any
governmental department, board, agency or instrumentality, domestic or foreign,
or any arbitrator which would reasonably be expected to materially impair its
ability to perform its obligations under this Agreement.
(q)    Investment Company Act. Neither such Member nor any of its Affiliates is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
(r)    Investigation. Such Member is acquiring its Interest based upon its own
investigation, and the exercise by such Member of its rights and the performance
of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise.
SECTION 7
ACCOUNTING, BOOKS AND RECORDS
7.1    Books. The Company shall maintain at its principal place of business
separate books of account for the Company which shall show a true and accurate
record of all costs and expenses incurred, all charges made, all credits made
and received, and all income derived in connection with the conduct of the
Company and the operation of its business in accordance with generally accepted
accounting principles consistently applied. Any Member or its designated
representative shall have the right, at any reasonable time and after having
provided appropriate notice to OCI, to have access to and inspect and copy the
contents of all of such books or records except those books or records relating
to transactions between the Company and third-party vendors for goods or
services that compete with goods and services offered to the Company by any
Member or its Affiliate. Any books and records that are not made available to a
Member as a result of the limitation in the preceding sentence shall be made
available to the independent certified public accountants regularly employed by
the Company or otherwise requested by any Member which accountants shall, at the
request of such Member, review such books and records and inform such Member as
to whether the terms of the transactions covered thereby are commercially
reasonable and not inconsistent with this Agreement. The Company may keep its
books outside of the State of Delaware, except as otherwise provided by the Act.
No more frequently than once in any two year period, each Member shall have the
right, after having provided reasonable written notice to the Company, to
conduct an audit, at such Member’s sole cost and expense, of the Company's
accounts and records relating to the Company's operations and accounting
performed hereunder for the purpose of determining that such operations and
accounting are consistent with the terms of this Agreement. Any Member causing
such an audit to occur shall promptly advise the Board of the results of such
audit and shall promptly furnish a copy to each member of the Board of all
reports, memoranda and correspondence prepared in connection with such audit.

32

--------------------------------------------------------------------------------




7.2    Fiscal Year. The fiscal year of the Company shall be fixed by resolution
of the Board.
7.3    Checks. All checks or demands for money of the Company shall be signed by
such officer or officers or such other person or persons as the Board may from
time to time designate.
7.4    Periodic Reports to Members. The Board and OCI shall provide to the
Members all periodic financial reports and tax information (e.g., returns,
filings and other submissions) prepared, filed or submitted by either of them
with respect to the Company’s business at such times and in such form as are
described on Exhibit A attached hereto and incorporated by reference herein or
at such other times and in such other form as is comparable to that described on
Exhibit A.
7.5    Tax Matters Member/Meetings Regarding Tax Matters.
(c)    Tax Matters Member. OCI is specifically authorized to act as the “Tax
Matters Partner” under the Code and in any similar capacity under state or local
law, provided that:
(iv)    OCI shall not extend the statute of limitations for assessment of tax
deficiencies against any of the Members or Interest Holders with respect to
adjustments to the Company’s federal, state or local tax returns without the
consent of the Member or Interest Holder affected thereby;
(v)    In representing the Company, Members and Interest Holders before taxing
authorities or courts of competent jurisdiction in tax matters affecting the
Company, Members and Interest Holders, OCI may execute agreements or documents
that bind the Members and Interest Holders with respect to such tax matters only
to the extent provided in Code Sections 6221 through 6231; and
(vi)    Prior to instituting in any forum any judicial proceeding relating to
any tax matters affecting the Company, Members and Interest Holders, OCI shall
consult with NRP TRONA and give serious consideration to any proposals made by
NRP TRONA with respect to the choice of forum in which such proceeding shall be
brought.
(d)    Meetings Regarding Tax Matters. In connection with any tax dispute
affecting the Company, Members, or Interest Holders, OCI shall afford NRP TRONA
or its representatives the opportunity to be present to observe (but not
participate in) all administrative conferences (other than conferences during
the examination period) and, in litigation, all proceedings and settlement
discussions where it is reasonably feasible to do so. OCI shall keep NRP TRONA
apprised in a timely manner of the status of any tax audit or tax dispute and
shall provide NRP TRONA both with the written submissions to the taxing
authority regarding the audit or dispute in advance of their submission, when
feasible, and with correspondence and notices received from the taxing
authority.

33

--------------------------------------------------------------------------------




7.6    Tax Partnership. It is the intention of the Members that the Company be
classified as a partnership for U.S. federal income tax purposes. Neither the
Company nor any Member shall make an election for the Company to be classified
as other than a partnership for U.S. federal income tax purposes.
SECTION 8
AMENDMENTS; MEETINGS
8.1    Amendments.
(a)    In General. Except as provided in Section 8.1(b) hereof, this Agreement
may be amended by the affirmative vote of a majority of the Board at any regular
meeting of the Board or at any special meeting of the Board if notice of the
proposed amendment be contained in the notice of such special meeting.
(b)    Special Matters. Notwithstanding anything to the contrary in this
Agreement, (i) the following Sections may be amended only with the affirmative
vote of the entire Board: 1.3; the definition of “Majority in Interest” in
Section 1.7; the definition of “Manager” in Section 1.7; 1.8; 1.9; 2.1; 2.2;
2.3; 3.1; 4; 5.1(j); 5.2; 5.5; 5.6; 5.7; 5.8; 5.9; 5.10; 6; 7.4; 7.5; 7.6; 8.1;
9; 10; 11.4; 11.9; and 11.11; and (ii) any amendment of this Agreement that
potentially would increase the liability of a Member under the terms of this
Agreement shall require the affirmative vote of the entire Board and such
Member.
8.2    Meetings of the Members.
(e)    In General. Meetings of the Members, for any purpose or purposes, unless
otherwise prescribed by statute, may be called by the president and shall be
called by the president or secretary at the request in writing of any of the
Members entitled to vote or at the request in writing of a majority of the
Board. Such request shall state the purpose or purposes of the proposed meeting.
(vii)    Meetings of Members may be held at such time and place, within or
without the State of Delaware, as shall be stated in a notice of the meeting or
in a duly executed waiver of notice thereof.
(viii)    Written notice of a meeting of the Members shall be served upon or
mailed to each Member entitled to vote thereat at such address as appears on the
books of the Company at least 20 days prior to the meeting.
(f)    Quorum.
(vii)    A Majority in Interest of the Members entitled to vote thereat, present
in person or represented by proxy, shall be requisite and shall constitute a
quorum at all meetings of the Members for the transaction of business except as
otherwise provided by this Agreement or the Act. If, however, such quorum shall
not be present or represented at any meeting of the Members, the Members
entitled to vote thereat, present in person or represented by proxy,

34

--------------------------------------------------------------------------------




shall have power to adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented any business may be transacted which might have been transacted at
the meeting as originally notified.
(viii)    When a quorum is present at any meeting, the vote of a Majority in
Interest of the Members having voting power present in person or represented by
proxy shall decide any question brought before such meeting, unless the question
is one upon which by express provision of the Act or of this Agreement a
different vote is required in which case such express provision shall govern and
control the decision of such question.
(g)    Member Vote. At any meeting of the Members every Member having the right
to vote shall be entitled to vote in person, or by proxy appointed by an
instrument in writing subscribed by such Member and bearing a date not more than
three years prior to said meeting, unless said instrument provides for a longer
period. Each Member shall have one vote for each Percentage Interest having
voting power, registered in his name on the books of the Company.
(h)    Consent in Writing. Whenever the vote of Members at a meeting thereof is
required or permitted to be taken in connection with any Company action by any
provisions of the Act or of this Agreement, the meeting and vote of Members may
be dispensed with if all the Members who would have been entitled to vote upon
the action if such meeting were held shall consent in writing to such Company
action being taken.
SECTION 9
TRANSFERS OF INTERESTS
9.1    Restriction on Transfers. No Member or Interest Holder shall Transfer any
of its Interest in the Company save as provided in this Section 9. No Ultimate
Parent shall Transfer or cause or permit to be Transferred any portion of its
interest in any Person 80% of the fair market value of the assets of which,
whether held directly or indirectly, consist of an Interest in the Company
unless (i) after such Transfer, such Interest shall continue to be held by an
Affiliate of such Ultimate Parent described in clause (a) of the definition
“Affiliate”, or (ii) prior to such transfer, such Interest shall have been
Transferred in a Permitted Transfer.
9.2    Permitted Transfers. Subject to the conditions and restrictions set forth
in Section 9.3 hereof, any Member or Interest Holder may at any time Transfer
all or any portion of its Interests to (a) any Affiliate of the transferor
described in clause (a) of the definition of the definition of “Affiliate”, (b)
any Purchaser in accordance with Section 9.4 hereof (any such Transfer being
referred to in this Agreement as a “Permitted Transfer”) or (c) the lenders (or
the administrative agent or collateral agent therefor) under the OCI Credit
Facility in connection with the pledge of Interests thereunder (or the exercise
or remedies with respect thereto).
9.3    Conditions to Permitted Transfers. A Transfer shall not be treated as a
Permitted Transfer under Section 9.2 hereof unless and until the following
conditions are satisfied:

35

--------------------------------------------------------------------------------




(e)    Except in the case of a Transfer of Interests involuntarily by operation
of law, the transferor and transferee shall execute and deliver to the Company
such documents and instruments of conveyance as may be necessary or appropriate
in the opinion of counsel to the Company to effect such Transfer and to confirm
the agreement of the transferee to be bound by the provisions of this Section 9.
In the case of a Transfer of Interests involuntarily by operation of law, the
Transfer shall be confirmed by presentation to the Company of legal evidence of
such Transfer, in form and substance satisfactory to counsel to the Company.
(f)    Except in the case of a Transfer involuntarily by operation of law, the
transferor shall furnish to the Company an opinion of counsel, which counsel and
opinion shall be satisfactory to the Company, that the Transfer will not cause
the Company to terminate for federal income tax purposes.
(g)    The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Interests transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any transferred Interests until it has received such
information.
9.4    Right of First Refusal. In addition to the other limitations and
restrictions set forth in this Section 9, except as permitted by Section 9.2(a)
hereof, no Member or Interest Holder shall Transfer all or any portion of its
Interests (the “Offered Interest”) unless such Member or Interest Holder first
offers to sell the Offered Interest pursuant to the terms of this Section 9.4,
provided that, notwithstanding anything to the contrary herein, no Transfer
arising out of the pledge of any Interest (including the exercise of remedies
with respect to such pledge) by OCI pursuant to the OCI Credit Facility shall be
subject to this Section 9.4.
(d)    In General. Should any Member or Interest Holder (the “Seller”) propose
to transfer any of its Interest in the Company, such Seller shall first obtain a
bona fide written offer (the “Purchase Offer”) for the purchase thereof from a
responsible purchaser (the “Purchaser”) who is ready, willing and able to
purchase the same, which offer shall provide for a purchase price payable in
cash of the lawful money of the United States of America or other “hard”
currency. The Seller shall give the other Members (the “Offerees”) written
notice by registered or certified mail, the notice to be accompanied by a
photostatic copy of such Purchase Offer. Such notice shall specify the Offered
Interest, the name of the proposed purchaser, and the price for which such
Offered Interest is proposed to be transferred. In the event such notice is
given, then the Offerees shall have 30 days within which to elect to purchase
the Offered Interest at the price and on the terms specified in said offer,
provided that payment may be made in cash of the lawful money of the United
States of America or other “hard” currency provided that the value of such
payment equals the price specified in the Purchase Offer. Each Offeree shall
have the option to purchase that portion of the Offered Interest as corresponds
to a fraction, the numerator of which is such Offeree’s Percentage Interest, and
the denominator of which is the aggregate Percentage Interests held by Offerees.
In the event either Offeree shall not elect to purchase its entire pro rata
share,

36

--------------------------------------------------------------------------------




such share not purchased may be purchased by the other Offeree. An election
shall be made by giving written notice to the Seller within said 30-day period
by registered or certified mail stating the portion of the Offered Interest that
such Offeree is willing to purchase. The Offerees electing to purchase the
Offered Interest shall have 15 days after giving notice of such election to
consummate such purchase. If the Seller shall give notice to the Offerees as
herein required, and the Offerees shall not elect to purchase the entire Offered
Interest within such 30-day period or shall fail to consummate such purchase
within 15 days after such election, the Offered Interest may thereafter be
transferred to said Purchaser.
(e)    Pledges. In the event that any Member or Interest Holder (the “Pledgor”)
shall desire to pledge or otherwise encumber any of its Interest in the Company
as security for the payment of a debt, such Pledgor shall give written notice of
the pledging or hypothecation of such Interest to the other Members by giving
written notice thereof by registered or certified mail to the other Members
within 10 days after the making of the agreement pledging or hypothecating said
Interest. Any such pledge or hypothecation agreement shall require the pledgee
or party secured to assume and be bound by all of the obligations, terms and
conditions of this Agreement. No such pledge or hypothecation agreement shall be
made unless it shall provide that any sale of the Interest so pledged or
hypothecated pursuant to the provisions of said pledge or hypothecation
agreement shall be at public sale and after thirty (30) days’ notice shall have
been given to the other Members by registered or certified mail of such sale. In
the event any Pledgor shall have pledged or hypothecated any of its Interest in
the Company and is unable or unwilling to redeem the same as provided for in the
pledge or hypothecation agreement, such Pledgor agrees to notify the Members of
its inability or unwillingness to redeem at least ten (10) days before the
maturity of the pledge or hypothecation agreement and hereby, agrees to give to
the Members the right to redeem the pledged Interest in the same proportions as
such Members could have elected to purchase the pledged Interest pursuant to
Section 9.4(a) hereof had it been an Offered Interest. In the event the Members
shall redeem the Interest so pledged or hypothecated, the Pledgor who originally
pledged or hypothecated said Interest shall, without further consideration,
promptly execute and deliver to the Members all documents required to transfer
to them the ownership of the Interest so pledged or hypothecated.
9.5    Involuntary Transfers. In the event that any Member or Interest Holder
shall become a party to any proceeding or be subject to any legal process, the
purpose of which is to require the involuntary transfer of any portion of the
Interest in the Company of such Member, such Member shall immediately give
notice by wire to the other of such Members of the existence or pendency of such
legal proceeding or legal process.
9.6    Admission of Transferees as Members. Subject to the other provisions of
this Section 9, a transferee of an Interest in the Company may be admitted to
the Company as a substituted Member only upon satisfaction of the conditions set
forth below in this Section 9.6:
(e)    The Interests with respect to which the transferee is being admitted were
acquired by means of a Permitted Transfer or in the circumstances described in
Section 9.2(c);

37

--------------------------------------------------------------------------------




(f)    The transferee becomes a party to this Agreement as a Member and executes
such documents and instruments as the Board may reasonably request (including,
without limitation, amendments to the Certificate) and as may be necessary or
appropriate to confirm such transferee as a Member in the Company and such
transferee’s agreement to be bound by the terms and conditions hereof;
(g)    If the transferee is a Person other than an individual, the transferee
provides the Company with evidence satisfactory to counsel for the Company that
such transferee has made each of the representations and undertaken each of the
warranties described in Section 6 hereof; and
(h)    A transferee of an Interest from a Member hereunder shall be admitted as
a Member with respect to such Interest if, but only if, all of the other Members
consent to such admission.
9.7    Rights of Unadmitted Assignees. A person who acquires one or more
Interests but who is not admitted as a substituted Member pursuant to Section
9.6 hereof shall be entitled only to allocations and distributions with respect
to such Interests in accordance with this Agreement, but shall have no right to
any information or accounting of the affairs of the Company, shall not be
entitled to inspect the books or records of the Company, and shall not have any
of the rights of a Member under the Act or this Agreement.
9.8    Transfer Procedures.
(a)    Transfer Books. The Board may close the transfer books of the Company for
a period not exceeding 50 days preceding the date of any meeting of Members or
the date for any distribution pursuant to Section 4 hereof or the date for the
allotment of rights or for a period of not exceeding 50 days in connection with
obtaining the consent of Members for any purpose. In lieu of closing the
transfer books as aforesaid, the Board may fix in advance a date, not exceeding
50 days preceding the date of any meeting of Members, or the date for making any
distribution, or the date for the allotment of rights, or a date in connection
with obtaining such consent, as a record date for the determination of the
Members entitled to notice of, and to vote at, any such meeting, and any
adjournment thereof, or entitled to receive any such distribution, or to any
such allotment of rights, or to give such consent, and in such case such Members
and only such Members as shall be Members of record on the date so fixed shall
be entitled to such notice of, and to vote at, such meeting and any adjournment
thereof, or to receive such distribution, or to receive such allotment of
rights, or to exercise such rights, or to give such consent, as the case may be,
notwithstanding any transfer of any Interest in the Company on the books of the
Company after any such record date fixed as aforesaid.
(b)    Holders of Record. The Company shall be entitled to treat the holder of
record of any Interest in the Company as the holder in fact thereof and,
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in such Interest in the Company on the part of any other Person,
whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.

38

--------------------------------------------------------------------------------




SECTION 10

10.1    Liquidating Events. The Company shall dissolve and commence winding up
and liquidating upon the first to occur of any of the following (“Liquidating
Events”):
(e)    The vote of the Members as required by under the Act to dissolve, wind up
and liquidate the Company;
(f)    The finding by the Board or the issuance of a judicial determination
under Section 18-802 of the Act that any event has occurred that makes it
unlawful, impossible or impractical to carry on the business of the Company; or
(g)    At any time when there are no Members.
The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidating Event. Upon
the occurrence of any event set forth in Section 10.1(c), the Company shall not
be dissolved or required to be wound up if the requirements of Section 18-801 of
the Act for the avoidance of dissolution are satisfied (a “Continuation
Election”). If it is determined by a court of competent jurisdiction that the
Company has dissolved prior to the occurrence of a Liquidating Event, or if upon
the occurrence of an event specified in Section 10.1(c) hereof, no Continuation
Election is made, then within an additional 90 days, two-thirds (2/3) in number
of the Members may elect to reconstitute the Company and continue its business
on the same terms and conditions set forth in this Agreement by forming a new
limited liability company on terms identical to those set forth in this
Agreement. Upon any such election by two-thirds (2/3) in number of the Members,
all Members shall be bound thereby and shall be deemed to have consented
thereto. Unless such an election is made within 180 days after the event causing
dissolution, the Company shall wind up its affairs in accordance with Section
10.2 hereof. If such an election is made within 180 days after the event causing
dissolution, then:
(a)    The reconstituted limited liability company shall continue until the
occurrence of a Liquidating Event as provided in this Section 10.1; and
(b)    All necessary steps shall be taken to cancel this Agreement and the
Conversion Certificate and to enter into a new limited liability company
agreement and certificate of formation; provided that the right of two-thirds
(2/3) in number of the Members to reconstitute and continue the business of the
Company shall not exist and may not be exercised unless the Company has received
an opinion of counsel that the exercise of the right would not result in the
loss of limited liability of any Member and neither the Company nor the
reconstituted Company would cease to be treated as a partnership for federal
income tax purposes upon the exercise of such right to continue.
10.2    Winding Up. Upon the occurrence of a Liquidating Event, the Company
shall continue solely for the purposes of winding up its affairs in an orderly
manner, liquidating its assets, and satisfying the claims of its creditors and
Members and no Member shall take any action that is inconsistent with, or not
necessary to or appropriate for, the winding up of the Company’s

39

--------------------------------------------------------------------------------




business and affairs, provided that, all covenants contained in this Agreement
and obligations provided for in this Agreement shall continue to be fully
binding upon the Members until such time as the Company Property has been
distributed pursuant to this Section 10.2 and the Certificate has been cancelled
pursuant to the Act. The Board, or if the Board shall not exist or it shall not
be possible for the Board to establish a quorum, such other liquidating
trustee(s) as are appointed in accordance with the Act shall be the Liquidator.
The Liquidator shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and Property and, to the extent determined by the Liquidator, the
Property shall be liquidated as promptly as is consistent with obtaining the
fair value thereof, and the proceeds therefrom together with any remaining
Property, to the extent sufficient therefor, shall be applied and distributed in
the following order:
(a)    First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members;
(b)    Second, to the payment and discharge of all of the Company’s debts and
liabilities to the Members; and
(c)    The balance, if any, to the Members and Interest Holders in accordance
with their Capital Accounts, after giving effect to all contributions,
distributions, and allocations for all periods.
(d)    The Members understand and agree that by accepting the provisions of this
Section 10.2 setting forth the priority of the distribution of the assets of the
Company to be made upon its liquidation, the Members expressly waive any right
which they, as creditors of the Company, might otherwise have under the Act to
receive a distribution of assets pari passu with other creditors of the Company
in connection with a distribution of assets of the Company in satisfaction of
liabilities of the Company, and hereby subordinate to said creditors any such
right.
10.3    Notice of Dissolution. In the event a Liquidating Event occurs or an
event occurs that would, but for provisions of Section 10.1, result in a
dissolution of the Company, the Board shall, within 30 days thereafter, provide
written notice thereof to each of the Members and to all other parties with whom
the Company regularly conducts business (as determined in the discretion of the
Board) and shall publish notice thereof in a newspaper of general circulation in
each place in which the Company regularly conducts business (as determined in
the discretion of the Board).
SECTION 11
MISCELLANEOUS
11.1    Notices.
(e)    Whenever under the provisions of this Agreement or the Act notice is
required to be given to any person, it shall not be construed to mean personal
notice, but such notice may be given (i) in writing, by registered mail,
addressed to such person at such address as appears on the books of the Company,
and such notice shall be deemed to be given at the time when

40

--------------------------------------------------------------------------------




the same shall be thus mailed, (ii) by electronic mail for notices in the
ordinary course of business (e.g., notices of meetings of Managers) (with
confirmation of the transmission), to such person at such electronic mail
address as appears on the books of the Company, and such notice shall be deemed
given when sent, if sent during normal business hours of the recipient, and on
the next business day if sent after normal business hours of the recipient, and
(iii) by facsimile (with confirmation of the transmission) to such person at
such facsimile number as appears on the books of the Company, and such notice
shall be deemed given when sent, if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient.
(f)    Whenever any notice is required to be given under the provisions of this
Agreement or the Act, a waiver thereof in writing signed by the person or
persons entitled to said notice, whether before or after the time stated
therein, shall be deemed equivalent thereto.
11.2    Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.
11.3    Variation of Pronouns. All pronouns and any variations thereof shall be
deemed to refer to masculine, feminine, or neuter, singular or plural, as the
identity of the person or persons may require.
11.4    Governing Law. The laws of the State of Delaware (without regard to the
choice of law principles thereof) shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the Members.
11.5    Waiver of Action for Partition; No Bill For Membership Accounting. Each
of the Members irrevocably waives any right that it may have to maintain any
action for partition with respect to any of the Company Property. To the fullest
extent permitted by law, each of the Members covenants that it will not (except
with the consent of the Board) file a bill for Company accounting.
11.6    Implementation. Each of the Members agrees to promptly execute all
instruments and to promptly do all other things necessary for the effectuation
and implementation of this Agreement.
11.7    Counterparts. Any number of counterparts of this Agreement may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement. The exchange of
copies of this Agreement and of signature pages by facsimile constitutes
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement. Signatures of the parties transmitted by
facsimile will be deemed to be their original signatures for any purpose
whatsoever.
11.8    Execution; Effective Date. Each of the parties hereto agrees as follows:
(a)    This Agreement will not be binding and effective until signed and
executed by all the parties hereto.

41

--------------------------------------------------------------------------------




(b)    Execution in counterparts shall be effective upon signing; provided that,
if a counterpart is executed in escrow, such counterpart shall become effective
prospectively when released from escrow.
11.9    Exchange Act Reporting. Notwithstanding anything herein to the contrary
OCI shall be permitted to file and submit documents or agreements with the
Securities and Exchange Commission, applicable securities exchanges and
regulatory and self-regulatory organizations and compile, prepare and publicly
disclose information regarding the Company, this Agreement and any matters
related thereto, in each case to the extent required by applicable law, rule or
regulation or the rules and regulations of any applicable securities exchange or
as reasonably necessary in the view of OCI to conform to customary disclosure
practices of other publicly traded master limited partnerships. Each of OCI and
NRP TRONA agrees that it or one of its Affiliates shall provide to the other a
copy of each of its periodic reports, including annual reports on Form 10-K,
quarterly reports on Form 10-Q and current reports on Form 8-K relating to the
Company or its business, to be filed by it with the Securities and Exchange
Commission two days prior to such filing; provided that each of OCI and NRP
TRONA agrees not to use the information contained therein (except for a purpose
directly related to the business of the Company) and to maintain the
confidentiality of any such filing and the contents thereof and further agrees
not to provide to any other Person copies of any such filing without the express
prior written consent of OCI or NRP TRONA, as applicable; provided that each of
OCI and NRP TRONA may provide such report: (i) to its accountants, internal and
external auditors, legal counsel and other fiduciaries (who may be Affiliates)
as long as any such Person agrees in writing to maintain the confidentiality
thereof and not to disclose to any other Person any information contained
therein and (ii) to other Persons if and to the extent required by law
(including judicial or administrative order) provided that, to the extent
legally permissible, OCI or NRP TRONA, as applicable, is given prior notice to
enable it to seek a protective order or similar relief.  Notwithstanding the
foregoing, information generally known to the public, including such periodic
reports and all information contained in such reports after they have been filed
by OCI or NRP TRONA, as applicable, with the Securities and Exchange Commission,
shall not be considered confidential information for purposes of this Agreement
and may be provided by OCI or NRP TRONA to any other Person.
11.10    No Commingling of Funds or Accounts. The Members shall not commingle
the funds and accounts of the Company with any of their respective affiliates.
11.11    Incurrence of Debt. Without the prior written consent of each Member,
the Company shall not from and after the date hereof (i) incur any debt for
money borrowed, (ii) enter into any mortgage, deed of trust or guaranty, or
(iii) enter into any indemnity bond in excess of $5 million, surety bond in
excess of $5 million, performance bond in excess of $5 million, accommodation
paper in excess of $5 million or endorsement in excess of $5 million. In the
event that the Company shall enter into any agreement relating to debt for money
borrowed, mortgage, deed of trust, guaranty, indemnity bond, surety bond,
performance bond, accommodation paper or endorsement not disclosed pursuant to
clause (i), (ii) or (iii) of the immediately preceding sentence, each Member
shall receive reasonably prompt prior notice thereof; provided, however, that
nothing contained in this sentence to the contrary shall limit the right of any
Member to vote against any such transaction pursuant to the Limited Liability
Company Agreement. It is expressly understood

42

--------------------------------------------------------------------------------




that the Company Credit Facility, and any borrowings thereunder, and all
indebtedness, capital leases, notes, debentures and bonds existing as of the
date hereof and all amendments, restatements, replacements, refinancing or other
modifications with respect to and arising from such existing indebtedness,
capital leases, notes, debentures and bonds shall not be subject to the
restrictions imposed by this Section 11.11.

43

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have subscribed to this Agreement on the
30th day of June 2014, to be effective as provided in Paragraph 11.8 hereof.
 
OCI RESOURCES LP




By: OCI Resource Partners LLC, its general partner
 
 
 
By:
/s/ Nicole C. Daniel
 
 
Name: Nicole C. Daniel
 
 
Title: Vice President, General Counsel and Secretary



 










NRP TRONA LLC


By: NRP (Operating) LLC, its sole member
 
 
 
By:
/s/ Kathryn Wilson
 
 
Name: Kathryn Wilson
 
 
Title: Vice President and General Counsel






--------------------------------------------------------------------------------




EXHIBIT A
PERIODIC REPORTS TO MEMBERS
Monthly Reports
Date Required
 
 
o    
Controllers Report
25th of month Following
 
 
 
 
o    
Income Statement
 
 
o    
Balance Sheet
 
 
o    
Cash Flow Statement
 
 
o    
Cost of Goods Sold Detail
 
 
o    
Schedule of Other Current Assets, Accrued Liabilities, Other Long Term
Liabilities
 
 
o    
Schedule of Production, Inventories, Sales Volume, Sales Netback, Workforce,
Fuel Cost
 
 
o    
Accounts Receivable Aging
 
 
 
 
 
o    
Operations Report
15th of Month Following
 
 
 
 
o    
Safety Performance
 
 
o    
Environmental Performance
 
 
o    
Operations
 
 
o    
Production
 
 
o    
Headcount by Cost Center
 
 
o    
Overtime
 
 
o    
Major Capital Projects
 
 
 
 
 
o    
Trona Mining and Refining Report
5th of Month Following
 
 
 
 
o    
Summary of Mine Production, Refinery Consumption, Inventories, and Shipments by
Mineral Ownership
 
 
o    
Mine Production by Section
 
 
 
 
 
o    
Energy Report
5th of Month Following
 
 
 
 
o    
Energy Summary
 
 
o    
Power Cost
 
 
o    
Gas Reserve Transactions
 


A-1

--------------------------------------------------------------------------------




Annual Reports
Date Required
 
 
o    
Cost Center Report – December
25th of January
 
 
(include with December Controller’s Report)
 
 
 
o    
Preliminary Annual Budget
7th of September
 
 
 
 
o    
Key Assumptions
 
 
o    
Sales Volumes and Prices
 
 
o    
Cost of Goods Detail
 
 
o    
Income Statement
 
 
o    
Cash Flow Statement
 
 
o    
Capital Expenditures Program
 
 
 
o    
Final Annual Budget
1st of December
 
 
 
 
o    
Key Assumptions
 
 
o    
Sales Volumes and Prices
 
 
o    
Cost of Goods Detail
 
 
o    
Income Statement
 
 
o    
Cash Flow Statement
 
 
o    
Capital Expenditures Program
 
 
 
o    
Three Year Plan
1st of December (include with final annual budget)
 
 
 
 
o    
Key Assumptions
 
 
o    
Sales Volumes and Prices
 
 
o    
Cost of Goods Detail
 
 
o    
Income Statement
 
 
o    
Cash Flow Statement
 
 
o    
Capital Expenditures Program
 
 
 
 
 
o    
Audited Financial Statements
15th of April
 
 
 
Tax Information
Date Required
 
 
All returns, filings or other submissions filed with or submitted to any federal
taxing jurisdiction
30 days prior to the due date (including extensions) of the submission
 
 
All returns, filings or other submissions filed with or submitted to any state
or local taxing jurisdiction
15 days prior to the due date (including extensions) of the submission
 
 
All notices or other correspondence received from any federal, state or local
taxing jurisdiction
Within 10 days after receipt


A-2